EXHIBIT 10.21






PURCHASE AGREEMENT

BETWEEN

MARKET DEVELOPMENT CORPORATION,

AS SELLER,

AND

NEW PLAN EXCEL REALTY TRUST, INC.,

AS BUYER

 

 

 

DATED:          JANUARY 2, 2003







--------------------------------------------------------------------------------


INDEX

 

 

Page

     

1.

Sale and Purchase of the LLC

2

     

2.

Purchase Price

3

     

3.

Conditions Precedent to Buyer's Oblilgations

4

     

4.

Conditions Precedent to Seller's Obligations

9

     

5.

Failure to Satisfy Conditions Precedent

9

     

6.

Operation of the Properties Prior to Closing

9

     

7.

Additional Covenants of Seller

11

     

8.

Closing

12

     

9.

Condition of Property

20

     

10.

Seller's Representations, Warranties and Covenants

22

     

11.

Buyer's Representations and Warranties

33

     

12.

Commissions

34

     

13.

Confidentiality

34

     

14.

Damage or Destruction

35

     

15.

Condemnation

36

     

16.

Notices

37

     

17.

Default

38

     

18.

Reimbursement Amount

38

     

19.

Attorney's Fees

39

     

20.

1031 Transaction

39

     

21.

Public Announcements

40

     

22.

Survival

40

     

23.

Miscellaneous

40





i

--------------------------------------------------------------------------------


PURCHASE AGREEMENT


                    THIS PURCHASE AGREEMENT (the "Agreement") is made as of
January 2, 2003, between NEW PLAN EXCEL REALTY TRUST, INC., a Maryland
corporation ("Buyer"), and MARKET DEVELOPMENT CORPORATION, a Michigan
corporation ("Seller"). Buyer and Seller are sometimes referred to individually
in this Agreement as a "Party" and collectively as the "Parties."

RECITALS:

                    A.          Seller has established a new Delaware limited
liability company to be known as MDC Shopping Center, LLC (the "LLC") of which
Seller is the sole member and own one hundred (100%) percent of the membership
interests thereof and, subject to the terms and conditions of this Agreement,
Seller plans to transfer to the LLC the following:

                         (i)          The fee simple estate in and to the
parcels of land described in Exhibit A attached hereto (the "Land") together
with the buildings and all other improvements located thereon ("Improvements")
for the seven (7) shopping centers listed on Exhibit A, together with all
easements, rights of way, reservations, privileges, appurtenances, hereditaments
and other estates and rights appertaining thereto including, without limitation,
all of Seller's right, title and interest, if any, in and to the streets and
roads adjacent thereto to the center line thereof, any strips and gores adjacent
to the Land, any alleys adjacent to the Land, any award hereafter made (or to be
hereafter made in lieu thereof) for any taking by condemnation and any damages
to be paid hereafter with respect to the Land or the Improvements by reason of a
change of grade of any street, road or avenue (the Land and Improvements for
each shopping center are individually referred to herein as a "Property" and the
Land and Improvements for all seven (7) shopping centers are herein collectively
referred to as the "Properties");

                         (ii)          All of Seller's right, title and interest
in and to all machinery, apparatus, equipment, fittings and fixtures in or on,
or used in connection with the Properties and which are attached thereto
("Fixtures");

                         (iii)          All of Seller's right, title and
interest in and to all of the personal property located in or on any of the
Properties ("Personal Property"). Notwithstanding the foregoing, Personal
Property does not include Seller's office equipment located at the Kentwood
Shopping Center;

                         (iv)          All of Seller's right, title and interest
in, to and under all rights, if any, to the names or trade names and/or logos
(collectively "Trade Names") used in connection with the Properties; provided
that the name "Market Development Corporation" shall not be included;

                         (v)          The interest of Seller, as landlord, in
all occupancy leasehold estates created by those certain leases, license
agreements, tenancies and rental agreements and all amendments thereto, and
guaranties of obligations thereunder relating to the Properties, including,
without limitation, those that are described in the Lease Schedule attached
hereto as




--------------------------------------------------------------------------------


Schedule 10(h) together with additional occupancy leases, tenancies and rental
agreements entered into by Seller in accordance with the terms of this Agreement
(hereto collectively referred to as the "Leases"; and the tenants and/or
licensees under the Leases are herein, collectively, referred to as the
"Tenants") and all unaccrued, prepaid rents and unapplied security deposits, if
any, and non-cash security, if any, held by landlord under the Leases;



                         (vi)          All of Seller's right, title and interest
in, to and under all assignable warranties and guarantees, if any, issued in
connection with the Properties including, without limitation, the warranties and
guaranties listed on Schedule 10(gg) hereof (collectively, the "Assignable
Warranties");

                         (vii)          All of Seller's right, title and
interest in, to and under all consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
relating to the Properties (collectively, the "Approvals");

                         (viii)          All of Seller's right, title and
interest in, to and under all written agreements and contracts, including,
without limitation, personal property leases and service contracts (other than
the Leases and the Permitted Exceptions as hereinbelow defined) to which Seller
is a party which affect the Properties and which Buyer agrees the LLC will
assume ("Contracts"), a schedule of which is attached as Schedule 10(i);

                         (ix)          All of Seller's right, title and interest
in, to and under all plans and specifications and blueprints (collectively, the
"Plans"), if any, related to the Land and the Improvements; and

                         (x)          All of Seller's right, title and interest
in and to the Property Files (as defined below), subject to Seller's right to
access or copy the Property Files upon request.

                         Except as herein otherwise specifically provided, it is
intended that Seller shall transfer to the LLC all of its interests of every
kind or nature in the Properties, the Fixtures, the Leases, the Contracts, the
Personal Property, Trade Names, the Assignable Warranties, the Approvals, the
Plans, the Property Files, and all other interests of Seller in and to the
Properties (individually a "Center" and collectively, the "Centers").

                    B.          Subject to the terms and conditions set forth
below, Seller desires to sell to Buyer Seller's entire right, title and interest
in, to and under the LLC, and Buyer desires to purchase from Seller, Seller's
entire right, title and interest in, to and under the LLC provided that the LLC
shall theretofore have acquired the Centers pursuant to the terms of this
Agreement.

                    NOW, THEREFORE, in consideration of the foregoing recitals
and the mutual covenants and promises of the Parties set forth herein, the
parties agree as follows:

1.          Sale and Purchase of the LLC. On the terms and subject to the
conditions of this Agreement:



-2-

--------------------------------------------------------------------------------


(a)          At or prior to the Closing (as defined below), Seller will transfer
the Centers to the LLC; and

(b)          At the Closing, Seller will sell and transfer to Buyer, and Buyer
will purchase from Seller, one hundred percent (100%) of the membership
interests in the LLC together with the sole and exclusive right to manage and
operate the LLC including, without limitation, the rights to all profits,
losses, distributions, voting rights and capital accounts and all right, title
and interest in the Certificate of Formation of the LLC in the form of Exhibit B
attached hereto and the LLC Agreement in the form of Exhibit C attached hereto
(collectively, the "LLC Interest"). Following such sale and transfer, Seller
shall own the entire LLC Interest and therefor, through the LLC, all of the
Centers.

2.          Purchase Price. The purchase price for the LLC to be paid by Buyer
to Seller will be the sum of Forty-Six Million and no/100 U.S. dollars (U.S.
$46,000,000.00) (the "Purchase Price"). The portion of the Purchase Price
allocated to each Center is set forth on Exhibit D attached hereto. Buyer has
tendered and deposited One Million and no/100 U.S. dollars (U.S. $1,000,000.00)
as earnest money (together with all interest earned thereon, the "Deposit") to
be applied against the Purchase Price at Closing. The Deposit will be held in
escrow by Transnation Title Company ("Title Company"), 921 North Division, Grand
Rapids, Michigan 49503, as escrow agent. The balance of the Purchase Price, plus
or minus prorations and other adjustments as hereinafter provided, will be paid
at the Closing by wire transfer of immediately available funds pursuant to
written instructions sent by Seller to Buyer. Title Company shall acknowledge
receipt of the Deposit, subject to collection, and shall hold the Deposit in
escrow and disburse the Deposit in accordance with the terms set forth below:

(a)          Title Company shall deliver the Deposit to Seller (i) upon the
Closing hereunder or (ii) in the event that Seller makes a written demand
therefor stating that Buyer has failed to perform Buyer's obligation to close
the transaction in accordance with the terms of this Agreement.

(b)          Title Company shall return the Deposit to Buyer in the event that
Buyer makes a written demand therefor stating that Seller has failed to perform
Seller's obligations hereunder or that Buyer is entitled to the Deposit pursuant
to the provisions of this Agreement.

(c)          In the event that Title Company intends to release the Deposit to
either Party pursuant to subparagraph (a)(ii) or (b) above, then Title Company
shall give to the other Party not less than ten (10) business days prior written
notice of such fact, and if Title Company actually receives written notice
during such ten (10) business day period that such other Party objects to the
release, then Title Company shall not release the Deposit and any such dispute
shall be resolved as provided herein. Notwithstanding anything herein to the
contrary, in the event Buyer shall timely exercise its right pursuant to Section
3(c) hereof to terminate this Agreement on or before the expiration of the
Inspection Period (as defined below), the Title Company shall automatically
refund the Deposit to the Buyer



-3-

--------------------------------------------------------------------------------


without delivery of the written notice otherwise required pursuant to the
preceding sentence.



(d)          If the Deposit will be held by Title Company for more than two (2)
business days, Title Company shall invest the Deposit in an interest bearing
F.D.I.C. insured account at a commercial bank. All interest earned on the
Deposit shall belong to the Party entitled to receive the Deposit. Buyer shall
be responsible for paying all taxes on any interest earned on the Deposit, which
obligation shall survive the Closing.

(e)          Title Company may not commingle the Deposit with other funds held
in its "trustee's account."

(f)          In the event that a dispute shall arise as to the disposition of
the Deposit or any other funds held hereunder in escrow, Title Company shall
have the right, at its option, to either hold the same or deposit the same with
a court of competent jurisdiction pending decision of such court, and Title
Company shall be entitled to rely upon the decision of such court.

(g)          Title Company shall have no liability whatsoever arising out of or
in connection with its activity as escrow agent provided it does not act in bad
faith and Seller and Buyer jointly and severally agree to indemnify and hold
harmless Title Company from all loss, cost, claim, damage, liability and
expenses (including reasonable attorneys' fees) which may be incurred by reason
of its acting as escrow agent unless caused by Title Company's bad faith or
willful disregard of the escrow provisions in this Section 2.

(h)          Title Company shall be entitled to rely upon any judgment,
certification, demand or other writing delivered to it hereunder without being
required to determine the authenticity or the correctness of any fact stated
therein, the propriety or validity thereof, or the jurisdiction of a court
issuing any such judgment. Title Company may act in reliance upon (i) any
instrument or signature believed to be genuine and duly authorized, and (ii)
advice of counsel in reference to any matter or matters connected therewith.

(i)          In the event of a dispute concerning disposition of the Deposit,
the Party to whom the Deposit is finally awarded by a court of competent
jurisdiction shall be entitled to be reimbursed by the other Party for its
reasonable legal fees incurred in the dispute.

                    Title Company has executed this Agreement to acknowledge and
agree to the terms and conditions of this Section 2 relating to the holding and
disbursement of the Deposit.

3.          Conditions Precedent to Buyer's Obligations. Buyer's obligation to
purchase the LLC Interest will be conditioned upon satisfaction of the following
conditions, which shall be solely for the benefit of the Buyer, and may be
waived at any time by Buyer, and



-4-

--------------------------------------------------------------------------------


if not satisfied, Buyer shall have the right to terminate this Agreement by
giving written notice of termination to Seller in which event the Termination
Remedy (as defined below) shall apply.



(a)          Title.

(i)          Seller has delivered to Buyer title insurance commitments (together
with all underlying recorded instruments referenced therein) for the Properties
("Title Commitments") issued by the Title Company. Seller has delivered to Buyer
ALTA surveys of the Properties certified to the Title Company, the LLC and Buyer
("Surveys"). No later than January 3, 2003 ("Title Review Period"), Buyer shall
furnish Seller with a written statement of objections, if any, to the title to
each of the Properties as reflected in the Title Commitments and on the Surveys
("Objections"). If an update or endorsement to any of the Title Commitments
delivered to Buyer ("Title Update") or any revision to a Survey ("Revised
Survey") discloses a title matter that was not disclosed in a Title Commitment,
on a Survey, in a previous Title Update or on a previous Revised Survey, Buyer
shall deliver to Seller no later than January 3, 2003 ("Title Update Review
Period") a written Objection to any matter first disclosed in the Title Update
and/or on the Revised Survey accompanied by a copy of the Title Update or
Revised Survey (as applicable). Should Buyer fail so to notify Seller of any
Objections to title to the Properties which are contained in the Title
Commitments or any Title Updates, or on the Surveys or any Revised Survey, Buyer
shall be deemed to have agreed to accept title conveyed by Seller to the LLC
subject to all matters reflected in the Title Commitments and any Title Updates
and to the state of facts shown on the Surveys and any Revised Surveys. All
title matters and exceptions set forth in the Title Commitments and any Title
Updates and the state of facts shown on the Surveys and any Revised Surveys
which are not Objections, or which are thereafter waived by Buyer as hereinafter
provided, and the rights of the Tenants under the Leases as tenants only, shall
be referred to herein as the "Permitted Exceptions".

          If Buyer notifies Seller within the Title Review Period or the Title
Update Review Period, as applicable, of Objections, then prior to the Closing,
Seller shall notify Buyer in writing ("Seller's Title Response Notice") of the
Objections which Seller agrees to satisfy on or prior to the Closing, at
Seller's sole cost and expense, and of the Objections that Seller cannot or will
not satisfy. Notwithstanding the foregoing sentence, Seller shall, in any event,
be obligated to satisfy those Objections (i) that are monetary liens or security
interests or other encumbrances against any of the Properties that by their
terms can be satisfied for a liquidated sum of money, and/or (ii) that have been
placed against any of the Properties by Seller or the LLC in violation of this
Agreement and that will not



-5-

--------------------------------------------------------------------------------


otherwise be satisfied on or before the Closing. For purposes of this Agreement,
Seller may "satisfy" any Objection by discharging, terminating or otherwise
eliminating the lien, document or other encumbrance that is the subject of the
Objection such that it is omitted from the applicable Title Policy (as
hereinafter defined) or by obtaining affirmative title insurance against
collection with respect to any Objection that is a lien, security interest, or
other encumbrance that can be satisfied for a liquidated sum of money. Buyer
shall have the right to use any portion of the Purchase Price to pay and satisfy
(or to cause the Title Company to provide affirmative insurance against) any of
the Objections listed in clause (i) of the second sentence of this paragraph
which Seller is obligated to satisfy. If Seller chooses not to satisfy any of
the Objections that Seller is not obligated to satisfy, Seller shall notify
Buyer thereof prior to the Closing, and then Buyer shall have the option of
either (i) terminating this Agreement by giving written notice of termination to
Seller, whereupon the Termination Remedy shall apply or (ii) electing to
consummate the purchase of the LLC Interest, in which case Buyer shall be deemed
to have waived such Objections and such Objections shall become "Permitted
Exceptions". "Termination Remedy" means that the Party entitled to the remedy
may terminate this Agreement by notice to the other Party, in which case the
Deposit will be returned to Buyer, and neither Party will have any further
liability to the other under this Agreement, except (a) to make any payment of
the Reimbursement Amount as required under Section 18 hereto, and (b) under any
provisions of this Agreement that specifically survive its termination.



(ii)          It is a condition to Buyer's obligation to close that the Title
Company shall be irrevocably committed to issue standard American Land Title
Association Owners Title Policies (on the current form) (individually, a "Title
Policy" and collectively, the "Title Policies") to the LLC, concurrently with
Buyer's acquisition of the LLC Interest, for each of the Properties in the
amount of the Purchase Price, insuring that the LLC has good, marketable and
indefeasible fee simple title to each of the Properties, subject only to the
Permitted Exceptions applicable to the particular Property. The total amount of
coverage for each Title Policy shall be as set forth on Exhibit E annexed
hereto. The Title Policies shall be in the form and shall include such
endorsements and affirmative coverages, including, without limitation, the
endorsements and affirmative coverages listed on Schedule 3(a)(ii) attached
hereto as shall be contained in "Specimen Title Policies" for each of the
Centers to be delivered by the Title Company to Buyer and approved by Buyer
prior to the Closing.

(b)          UCC Search. Seller will transfer the Personal Property to the LLC
by a bill of sale ("Bill of Sale") in the form of Exhibit F attached hereto.
Seller shall obtain and deliver to Buyer prior to the Closing (as hereinafter
defined) Uniform Commercial Code searches of Seller's name and the LLC's name
("UCC



-6-

--------------------------------------------------------------------------------


Search") by the Michigan Secretary of State and the applicable county clerk's
office for each of the counties where the Properties are located with respect to
the Seller and by the Delaware Secretary of State with respect to the LLC.
Seller shall be obligated to transfer the Personal Property to the LLC free and
clear of all liens and encumbrances.



(c)          General Inspection. For a period beginning December 18, 2002 and
expiring on the Closing Date (as defined below) (the "Inspection Period"), Buyer
and its agents have had and will have the right to make, at Buyer's sole cost
and expense: (i) a physical inspection of the Improvements; (ii) an
environmental investigation of the Properties (subject to the terms and
restrictions set forth in Section 9 below); and (iii) such other reviews and
inspections of the files, books and records pertaining to the Properties and/or
interviews of Tenants, Contract vendors and/or governmental agencies and/or
officials as Buyer has deemed or shall deem necessary or desirable in connection
with its due diligence investigations of the Properties provided, however, that
Buyer's activities hereunder will not damage the Properties, unreasonably
disrupt any business operations thereon, or endanger, or otherwise constitute a
nuisance to persons or improvements at the Properties.

          Buyer's access to, and inspection of, the Properties has been and will
be at Buyer's sole risk and expense and Seller will have no responsibility
therefor. Buyer will immediately repair any loss or damage to the Properties
caused by the acts of Buyer in connection with its inspection or testing of the
Properties hereunder. Buyer will indemnify and hold Seller harmless from and
against any and all liability, loss, damage, cost or expense (including court
costs and reasonable attorneys' fees) (collectively "Liabilities") incurred by
Seller, of whatever nature and by whomever asserted, arising out of, resulting
from or in any way connected with the acts of Buyer, its employees, agents or
contractors ("Buyer's Agents") in connection with Buyer's access to, and
inspection of the Properties hereunder, provided that the foregoing
indemnification shall not apply to any Liabilities relating to or arising out of
pre-existing conditions. The obligations of Buyer under this paragraph shall
survive the Closing or the termination of this Agreement.

          On or before the expiration of the Inspection Period, Buyer, in its
sole and absolute discretion, shall have the right to terminate this Agreement
by giving written notice of termination to Seller. In the event Buyer timely
exercises its right to terminate this Agreement pursuant to this Section 3(c),
the Termination Remedy shall apply.

(d)          Estoppel Certificates. Seller has used diligent and good faith
efforts to obtain and deliver to Buyer at or before the Closing, Approved
Estoppel Certificates (as hereinafter defined) addressed to the Buyer and the
LLC dated no earlier than thirty (30) days prior to the Closing Date duly
executed by each of the Tenants of the Properties. Seller has prepared estoppel
certificates for each



-7-

--------------------------------------------------------------------------------


Tenant of the Properties using an estoppel certificate in the form of Exhibit G
attached hereto, and submitted same to Buyer for its review and approval. The
estoppel certificate for each Tenant approved by Buyer, including any estoppel
certificate approved by Buyer after negotiation with the Tenant, is herein
referred to as the "Approved Estoppel Certificate." The Approved Estoppel
Certificates executed by each of the Tenants without discrepancy, adverse claim
or exception are herein referred to as the "Tenant Executed Estoppels." At or
prior to the Closing, Seller shall deliver to Buyer copies of all Tenant
Executed Estoppels obtained by Seller as of such date. In the event Seller shall
not have obtained Tenant Executed Estoppels from all of the Tenants listed on
Exhibit G-1 ("Required Tenants") hereto with respect to each Center ("Required
Tenant Executed Estoppels"), Buyer shall have the right to terminate this
Agreement by giving written notice of termination to Seller, in which event the
Termination Remedy shall apply. In the event that Seller shall not have obtained
Tenant Executed Estoppels from one hundred (100%) percent of the Tenants of the
Properties other than the Required Tenants ("Non Required Tenants") at the time
of the Closing, Seller shall execute and deliver to Buyer at the Closing, an
estoppel certificate ("Seller Executed Estoppel") in the form of the applicable
Approved Estoppel Certificate with respect to any Non Required Tenants who did
not execute and deliver an Approved Estoppel Certificate. In the event that any
Non Required Tenant executes and delivers an estoppel certificate alleging any
default, claim or right of offset, Seller shall either cure any such default or
settle any such claim or right of offset prior to Closing or Seller shall
execute and deliver to Buyer at the Closing an estoppel certificate ("Seller
Executed Disputed Estoppel") in the form of the applicable Approved Estoppel
Certificate with respect to such Non Required Tenant that delivered an estoppel
certificate alleging a default, claim, or right of offset. The obligation of
Seller under the Seller Executed Estoppels and the Seller Executed Disputed
Estoppels shall be covered by an indemnification agreement to be executed at
Closing by Seller and Spartan Stores, Inc., a Michigan corporation ("Spartan")
with respect to the statements set forth therein in the form of Exhibit H
attached hereto (the "Indemnification Agreement").



(e)          Seller's Representations. The representations and warranties of
Seller contained in this Agreement shall be true and correct in all material
respects as of the Closing Date both individually and in the aggregate.

(f)          Seller's Covenants. Seller shall have complied with all of its
covenants and agreements contained in this Agreement prior to the Closing.

(g)          Adverse Changes. There shall be no material adverse change in
either the financial condition of any of the Properties or the physical
condition of any of the Properties prior to the Closing, subject to the
provisions of Sections 14 and 15 hereof relating to damage, destruction and
condemnation.


-8-

--------------------------------------------------------------------------------


(h)          Amendments. Amendments to the Leases with D & W Food Centers, Inc.
("D&W") and V. G.'s Food Center, Inc. ("VG") in the forms of Exhibit I annexed
hereto shall have been executed and delivered by Seller, as landlord, and D&W or
VG, as applicable.

(i)          New Kentwood Lease. Seller shall have executed and delivered a new
lease for its premises at Kentwood Shopping Center in the form of Exhibit T
annexed hereto ("New Kentwood Lease").

(j)          ABN-AMRO Release. ABN-AMRO shall have satisfied or released of
record, at or prior to the Closing, all liens, deeds of trust, mortgages,
security interests, collateral assignments, UCC-1 Financing Statements or
similar security documents affecting the Centers and securing any indebtedness
to ABN-AMRO.

(k)          No LLC Liabilities. The LLC shall have no liabilities or
obligations except for the Leases and Contracts assumed by the LLC pursuant to
the terms hereof.

(l)          Corporate Approvals. Copies of all authorizations and approvals
required on the part of Seller and Spartan to make this Agreement and the
agreements, transactions and closing documents (including, without limitation,
the Indemnification Agreement) contemplated herein valid, binding, and
enforceable obligations of Seller and Spartan and incumbency certificates with
respect to the officers of Seller and Spartan executing the closing documents
shall be delivered to Buyer.

4.          Conditions Precedent to Seller's Obligations. Seller's obligations
to sell the Properties will be conditioned upon satisfaction of the following
conditions, which shall be solely for the benefit of Seller, and may be waived
at any time by Seller, and if not satisfied, Seller shall have the right to
terminate this Agreement by giving written notice of termination to Buyer in
which event the Termination Remedy shall apply:

(a)          Consent to Kentwood Lease Assignment. At Closing, Buyer shall cause
the LLC to execute a consent to the assignment of the Kentwood D&W Lease in the
form of Exhibit J attached hereto.

5.          Failure to Satisfy Conditions Precedent. If this Agreement is
terminated due to the failure to satisfy any condition precedent set forth in
Section 3 or 4 hereof, the Termination Remedy shall apply.

6.          Operation of the Properties Prior to Closing. From the date hereof
until the Closing, or the termination of this Agreement, whichever shall first
occur, Seller shall (and shall cause the LLC to) (a) continue to operate the
Properties in the manner in which it presently operates the Properties; (b)
perform and/or comply with all of Seller's obligations under the Leases and
Contracts; (c) not apply any tenant security deposits or draw upon any letters
of credit posted by a tenant as security without Buyer's written



-9-

--------------------------------------------------------------------------------


consent; (d) maintain the existing insurance covering the Properties or if any
of such policies is expiring such policies shall be replaced with new policies
containing the same coverage; (e) not place any mortgage or any other
encumbrance, easement, covenant, condition, right-of-way or restriction on the
Properties without Buyer's written consent; (f) not intentionally take any
action that has a material adverse effect on title to any of the Properties as
same exist on the date hereof; (g) not remove any of the Personal Property
unless Seller replaces the same with personal property of the same quality and
utility; (h) continue to maintain the Properties in their present order and
condition, make all reasonably necessary repairs, replacements and/or
improvements thereto (including any repairs, replacements and/or improvements
necessary to cure any violation notices issued prior to the date of this
Agreement ("Existing Violations") by any governmental authority) and deliver the
Properties at the Closing in substantially the same condition they are in on the
date of this Agreement (but free and clear of any Existing Violations),
reasonable wear and tear and damage by fire or other casualty or by condemnation
excepted; (i) give prompt written notice to Buyer of any fire or other casualty
affecting any of the Properties after the date of this Agreement; (j) deliver to
Buyer, promptly after receipt or issuance by Seller, copies of (i) all written
default and other material notices to and from Tenants of the Properties; (ii)
all written default and other material notices from the service providers under
any Contracts; and (iii) all written notices of any violations issued by
governmental authorities with respect to the Properties and any other material
notices received from any governmental authority with respect to the Properties;
(k) maintain in full force and effect all Approvals and timely apply for
renewals of all such Approvals which will expire before the Closing; (l) not
alter, amend or become a party to any new Contract without Buyer's written
consent, unless the Contract is terminable on or before the Closing Date without
payment or premium; (m) not terminate any Lease, or voluntarily accept a
surrender of the leased premises thereunder prior to the expiration of the
applicable Lease, without Buyer's written consent (n) not offer the Properties
or any part thereof for sale to any other person or entity or enter into a
contract or letter of intent for the sale of the Properties or any portion
thereof to any other person or entity; (o) Subject to Section 8(c) pay all real
estate taxes and assessments before they become subject to any penalty or
interest; and (p) at or prior to the Closing, pay or satisfy any commission or
referral fee with respect to any Lease. If Seller is unable to cure any Existing
Violation at or before the Closing, Seller shall have the right and obligation,
in lieu of curing any such Existing Violation, to deposit in escrow with the
Title Company at Closing a sum of money sufficient to cure any such Existing
Violation.



          Between the date hereof and the Closing, Seller shall not (and shall
not permit the LLC to) enter into any new Lease without Buyer's written consent,
nor shall it amend, modify, extend or terminate any Lease or grant any rent
abatement or concessions without obtaining Buyer's written consent, unless such
new Lease, renewal of a Lease or amendment, modification or termination or rent
abatement or concession is expressly provided for in an existing Lease. Seller
shall advise Buyer of any proposed amendment, modification or termination of a
Lease or any proposed new Lease in writing, including the identity of the
proposed tenant, together with (y) a summary of the terms thereof in reasonable
detail and (z) a statement of the amount of any brokerage commissions and any
other costs or expenses that Seller will incur in connection therewith,
including,



-10-

--------------------------------------------------------------------------------


without limitation, tenant inducement (including tenant improvements) costs and
the terms of payment thereof and Buyer shall notify Seller in writing within
three (3) business days of receipt of its consent thereto or of any objections
thereto together with the reasons therefor. Between the date hereof and Closing
or the earlier termination of this Agreement, Seller will not consent (and will
not permit the LLC to consent) to any request by a Tenant for permission to
assign its Lease or sublet its leased premises (or any part thereof) to the
extent Seller or the LLC, as landlord, has the right to approve or consent to
such assignment or subletting without obtaining Buyer's written consent thereto.
The obligations of Seller contained in this Section 6 shall be covered by the
Indemnification Agreement to be executed by Seller and Spartan at the Closing.



7.          Additional Covenants of Seller. Seller covenants and agrees as
follows:

(a)          Seller shall pay all tenant improvement allowances or inducements
and all leasing commissions owing with respect to any existing Leases and/or new
Leases entered into between the date hereof and the Closing. Seller shall pay
all free rent owing under the Leases listed on Schedule 10(h) with respect to
the period from and after the Closing Date. The obligations in this Section 7(a)
shall survive the Closing;

(b)          Seller will convey to the LLC or to Buyer all of the Properties and
any other real property and improvements located adjacent to and abutting any of
the Properties which are owned by Seller or any affiliate of Seller. The
obligations in this Section 7(b) shall survive the Closing;

(c)          Seller shall be obligated to convey fee title to the Centers to
Buyer upon the terms and subject to the conditions of this Agreement in the
event Seller shall have failed to convey the Centers to the LLC prior to the
Closing as contemplated in this Agreement;

(d)          Seller covenants and agrees that Seller shall cause ABN-AMRO to
satisfy or release of record, at or prior to the Closing, all liens, deeds of
trust, mortgages, security interests, collateral assignments, UCC-1 Financing
Statements, or similar security documents affecting the Centers and securing any
indebtedness to ABN-AMRO. At the Closing, the LLC will own the Centers free and
clear of all mortgages, deeds of trust, liens, security interests, rights of
first refusal and purchase options;

(e)          Seller has used good faith efforts to obtain and deliver to Buyer
estoppel certificates (the "REA Estoppel Certificates") in the form of Exhibit K
attached hereto executed and delivered by the parties listed in Exhibit K-1 with
respect to the monetary obligations of the parties under the reciprocal easement
agreements listed in Exhibit K-1. Because Seller has not obtained the REA
Estoppel Certificates from all of the parties listed in Exhibit K-1 as of the
Closing Date, Seller shall execute and deliver to Buyer at the Closing, an
estoppel certificate ("Seller Executed REA Estoppel") in the form of the
applicable REA Estoppel Certificate with respect to any party who did not
execute and deliver a REA


-11-

--------------------------------------------------------------------------------


Estoppel Certificate. The obligation of Seller under any Seller Executed REA
Estoppels shall be covered by the Indemnification Agreement to be executed by
Seller and Spartan at the Closing;



(f)          Upon request by the LLC or Buyer following the Closing, Seller
shall send monthly rent invoices for the month of February, 2003 to Tenants of
the Centers acquired by the LLC or the Buyer, which obligation shall survive the
Closing. The obligation contained in this Section 7(f) shall survive the
Closing; and

(g)          Seller shall not incur any expenses or liabilities with respect to
the operation of the Centers for the period from and after January 1, 2003
except for the snow removal Contracts listed on Schedule 10(i) hereof. The
obligation contained in this Section 7(g) shall survive the Closing.

          The obligations of Seller contained in this Section 7 shall be covered
by the Indemnification Agreement to be executed and delivered by Seller and
Spartan at the Closing.

8.          Closing.. Provided that all of the conditions precedent to Buyer's
obligation to close set forth in Section 3 hereof have been satisfied, the
Closing of the transaction contemplated by this Agreement (the "Closing") will
take place at the office of Seller's counsel on January 3, 2003 (the "Closing
Date"). All wire transfers of the Purchase Price shall be received from Buyer by
the Title Company by 1:00 P.M. (Eastern Standard Time) on the Closing Date.
Notwithstanding any other time periods provided for under this Agreement but
subject to the provisions of this first paragraph of Section 8, if the Closing
does not occur and conclude on the Closing Date, either Party shall have the
right to exercise the Termination Remedy provided that a Party shall not have
the right to exercise the Termination Remedy if it is in default under this
Agreement. The Closing Date with respect to any one or more of the Centers may
be delayed by Buyer if any of the conditions precedent set forth in Sections
3(f), 3(h), 3(i), 3(j) or 3(l) hereof shall not have been satisfied; provided,
however, that (i) Buyer shall waive all other conditions precedent to Buyer's
obligations under this Agreement, and (ii) if the Closing does not occur and
conclude by January 31, 2003, either Party shall have the right to exercise the
Termination Remedy provided that a Party shall not have the right to exercise
the Termination Remedy if it is in default under this Agreement. Any such delay
in the Closing Date shall apply only to the Center or Centers with respect to
which the conditions precedent set forth in Section 3(f), 3(h), 3(i), 3(j) or
3(l) hereof have not been satisfied, and Buyer shall complete the Closing with
respect to all other Centers on January 3, 2003. The Deposit shall be applied
against the portion of the Purchase Price allocated to the last Center purchased
by Buyer. Notwithstanding any other time periods provided for in this
Agreements, Closing shall not be delayed past January 3, 2003, except as
provided in this first paragraph to Section 8.

(a)          Seller's Obligations. At or prior to Closing, Seller will execute,
acknowledge (if applicable) and deliver and/or undertake, as applicable, all of
the following:



-12-

--------------------------------------------------------------------------------


(i)          Deeds. Deliver to the LLC general warranty deeds for each Property
in form suitable for recording, duly signed and acknowledged by Seller,
conveying fee simple title to the Properties to the LLC, subject only to the
Permitted Exceptions applicable to the particular Property.

(ii)          Possession. Deliver to the LLC possession of the Properties,
subject only to the Permitted Exceptions.

(iii)          Land Division. Grant to the LLC the right to make the maximum
number of available division(s) under Section 108 of the Land Division Act, Act
No. 288 of the Public Acts of 1967, as amended ("Act"). Except as otherwise
provided in this Agreement, the division rights will be transferred without any
representation or warranty regarding the number, extent or nature of the
division or redivision rights or rights to create parcels owned or transferred
by Seller to the LLC.

(iv)          Instrument of Assignment - LLC. Deliver to Buyer an Instrument of
Assignment in the form of Exhibit L sufficient to transfer the LLC Interest to
Buyer.

(v)          Certified Resolutions. Deliver to Buyer certified copies of all
authorizations and approvals required on the part of Seller and Spartan to make
this Agreement and the agreements, transactions and closing documents
(including, without limitation, the Indemnification Agreement) contemplated
herein valid, binding and enforceable obligations of Seller and Spartan and
incumbency certificates with respect to the officers of Seller and Spartan
executing the closing documents.

(vi)          Lease Update. Deliver to Buyer a schedule for each Property
updating and recertifying (in the manner provided in Section 10) the information
contained in the Lease Schedule (as defined below) for each Property.

(vii)          Lease Assignments. Deliver to Buyer separate fully-executed
assignments of Seller's interest in the Leases to the LLC and an assumption by
the LLC for each Property in the form of Exhibit M attached hereto and made a
part hereof, together with the original copies of the same (or photocopies if
the originals are not in Seller's possession or control).

(viii)          Notices to Tenants. Deliver to Buyer at the Closing, notices to
all Tenants of the Properties advising them of the transfer of title to the
applicable Property to the LLC in the form of Exhibit N attached hereto and made
a part hereof together with stamped and addressed envelopes with certified
mail/return receipt cards.



-13-

--------------------------------------------------------------------------------


(ix)          Other Assignments. Deliver to the LLC separate assignments of
Seller's Assignable Warranties, Approvals, Trade Names, Plans, Property Files,
and other intangible property relating to each of the Properties in the form of
Exhibit O attached hereto and made a part hereof.

(x)          Update Certificate. Deliver to Buyer a certificate in the form of
Exhibit P attached hereto and made a part hereof to the effect that all
representations and warranties made by Seller in Section 10 of this Agreement
continue to be true and correct in all material respects on the Closing Date and
that Seller has complied with (and has caused the LLC to have complied with) all
of the covenants and agreements of Seller set forth in this Agreement.

(xi)          FIRPTA Affidavit. Deliver to Buyer a FIRPTA Affidavit stating that
Seller is not a foreign person (as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and the Regulations promulgated thereunder).

(xii)          Tenant Estoppels. Deliver to Buyer the Tenant Executed Estoppels,
the Seller Executed Estoppels and the Seller Executed Disputed Estoppels
required pursuant to Section 3(d) hereof.

(xiii)          REA Estoppels. Deliver to Buyer The REA Estoppel Certificates
and the Seller Executed REA Estoppel Certificates required pursuant to Section
7(e).

(xiv)          Lease Amendments. Deliver to Buyer fully-executed amendments to
the Leases with D&W and VG in the forms attached hereto as Exhibit I.

(xv)          Assignment of Contracts. Deliver to Buyer separate, fully-executed
assignments to the LLC and an assumption by the LLC of those Contracts for each
Property which Buyer agreed to assume in the form of Exhibit Q attached hereto
and made a part hereof, together with the original copies thereof (or
photocopies if the originals are not in Seller's possession or control).

(xvi)          Notices to Vendors. Deliver to the Buyer at the Closing, a notice
letter in the form of Exhibit R attached hereto and made a part hereof to each
vendor under a Contract being assigned advising the vendor of the transfer of
the applicable Property and the assignment and assumption of the applicable
Contract, together with stamped and addressed envelopes with certified
mail/return receipt cards.


-14-

--------------------------------------------------------------------------------


(xvii)          Bill of Sale. Deliver to Buyer a separate Bill of Sale for each
Property in the form of Exhibit F attached hereto and made a part hereof
transferring title to all Personal Property for such Property to the LLC.

(xviii)          Closing Statement. Deliver to Buyer a closing statement setting
forth the Purchase Price and all closing credits and adjustments expressly
provided for in this Agreement ("Closing Statement").

(xix)          Notices to REA Parties. Notice Letters to REA Parties in the form
of Exhibit R-1 attached hereto.

(xx)          Title Documents. Deliver to the Title Company and Buyer such
authorization documentation of Seller and such other instruments and documents
(including without limitation, owner's affidavits, gap affidavits,
non-imputation affidavits and indemnities, and such other affidavits,
certifications, and/or indemnities as shall be required by the Title Company to
issue the Title Policies in the form of the Specimen Title Policies approved by
Buyer) as shall be reasonably required by the Title Company to issue the Title
Policies and which do not impose any liability upon Seller not agreed to or
contemplated in this Agreement.

(xxi)          Other Documents. Deliver to the LLC and Buyer such other
instruments and documents which shall be reasonably necessary in connection with
the transactions contemplated herein and which do not impose any liability upon
Seller not agreed to or contemplated in this Agreement.

(xxii)          Records. Deliver to Buyer all Plans, records and files which are
in Seller's possession or control relating to the current operation and
maintenance of the Properties, including, without limitation, all lease files,
warranties and guarantees, all operation and maintenance manuals and books,
current tax bills, current water, sewer, utility and fuel bills, billing records
for Tenants of the Properties, repair and maintenance records and the like
(collectively the "Property Files") which affect or relate to the Properties and
all documents necessary to conduct tenant reconciliations as described in
Section 8(c).

(xxiii)          Indemnification Agreement. Deliver to the LLC and the Buyer the
Indemnification Agreement of Seller and Spartan in the form attached hereto as
Exhibit H.

(xxiv)          New Kentwood Lease. Deliver to Buyer a fully executed duplicate
original of the New Kentwood Lease.

          In the event that any of the Centers shall not be owned by the LLC at
the time of the Closing, then, at the Closing, Seller shall convey and/or assign
the Centers to Buyer by executing and delivering the closing documents required
to



-15-

--------------------------------------------------------------------------------


be delivered pursuant to this Section 8(a) applicable to the Center(s) not owned
by the LLC at the time of the Closing. In the event the Centers are conveyed by
Seller to LLC at or prior to the Closing, Seller shall immediately deliver to
Buyer a fully-executed duplicate original of each of the conveyance and
assignment documents.



(b)          Buyer's Obligations. At Closing, Buyer will execute and undertake,
and will cause the LLC to execute and undertake, all of the following:

(i)          Purchase Price. Pay the balance of the Purchase Price to Seller.

(ii)          Certified Resolutions. Deliver to Seller the unanimous written
consent of the Investment Committee of Buyer authorizing this Agreement and the
transactions and closing documents described herein.

(iii)          Title Documents. Deliver to the Title Company and Seller evidence
reasonably satisfactory to the Title Company of Buyer's authority to execute and
deliver this Agreement and the documents to be delivered by it pursuant hereto.

(iv)          Lease Assumptions. If the Centers are conveyed to the Buyer rather
than the LLC, deliver to Seller instruments of assumption of all of Seller's
obligations under the Leases in the form of Exhibit M.

(v)          Contract Assumptions. If the Centers are conveyed to the Buyer
rather than the LLC, deliver to Seller instruments of assumption of all of
Seller's obligations under the Contracts in the form of Exhibit Q.

(vi)          Closing Statement. Deliver to Seller the Closing Statement.

(vii)          Other Documents. Deliver to Seller such other instruments or
documents which shall be reasonably necessary in connection with the transaction
contemplated herein and which do not impose any liability upon Buyer not agreed
to in this Agreement.

(viii)          Consent to Assignment of Kentwood Lease. Cause the LLC to
execute and deliver to Seller the consent to assignment of the Kentwood Lease in
the form of Exhibit J attached hereto.

(ix)          New Kentwood Lease. Cause the LLC to execute and deliver the New
Kentwood Lease if the New Kentwood Lease shall not have been executed and
delivered by the Seller or the LLC, as landlord, and the Seller, as tenant,
prior to the Closing.

(c)          Prorations. Buyer and Seller shall apportion or prorate as of
midnight of the day preceding the Closing, the items hereinafter set forth. Any
errors or omissions in computing apportionments at Closing shall be promptly
corrected.


-16-

--------------------------------------------------------------------------------


The obligations set forth in this Section 8(c) shall survive the Closing and
Seller's obligation to make any payment under this Section 8(c).shall be covered
by the Indemnification Agreement to be executed by Seller and Spartan at the
Closing The items to be adjusted are:



(i)          Property Taxes. City, state, county and school, ad valorem property
taxes that became due and payable during the 12-month period immediately
preceding the Closing Date. Such property tax proration shall be calculated as
provided in Section 211.2 of the Michigan Compiled Laws, as if the property
taxes are paid in advance for the twelve (12) month period succeeding the date
they first are billed and become due and payable.

(ii)          Rent and Other Charges. All base rent, percentage rent, additional
rent (including common area maintenance, property taxes, insurance premiums and
other expenses paid by tenants as additional rent) and similar charges to the
extent collected by Seller. To the extent that Seller receives any base rent,
percentage rent, additional rent and/or other charges after the Closing, the
same shall be immediately delivered to Buyer and applied in accordance with the
terms of this Section 8(c)(ii). Any base rent, additional rent or other charges
received from a tenant after the Closing shall be applied in the following order
of priority: (A) first, to any calendar month or months following the calendar
month in which the Closing occurred until the tenant, under the applicable
Lease, is current on base rent and additional rent and other charges;
(B) second, to the calendar month in which the Closing occurred; and (C) third,
to any calendar month or months preceding the calendar month in which the
Closing occurred. Buyer shall bill tenants for all amounts owing by the tenants
as reflected in Schedule 10(h)(ii) in a manner consisted with its general
practices. Notwithstanding anything herein to the contrary, if the Closing
occurs on January 3, 2003, then provided that common area maintenance charges,
insurance premiums and other additional rent items and percentage rent are
calculated on a calendar year basis under the Leases, there shall be no
proration of common area maintenance charges, insurance premiums and other
additional rent items and/or percentage rent and Buyer or the LLC shall be
responsible for the payment of all common area maintenance expenses, insurance
premiums and other additional rent items from and after January 1, 2003. If any
Tenants are entitled to a credit or a payment ("Pre Closing Credits") in respect
of overpayments of base rent, percentage rent or additional rent (including
common area maintenance, property taxes, insurance charges and/or other expenses
paid by tenants as additional rent) for any period prior to January 1, 2003,
Seller shall promptly reimburse the LLC or Buyer for the amount of all
Pre Closing Credits, which obligation shall survive the Closing. The obligation
of Seller to reimburse to the LLC or Buyer the amount of all Pre Closing Credits
shall be covered by the Indemnification Agreement to be executed


-17-

--------------------------------------------------------------------------------


by Seller and Spartan at the Closing. Subject to the order of priority described
in the third sentence of this paragraph, if any tenants are obligated to make a
payment ("Pre-Closing Obligation") in respect of underpayments of base rent,
percentage rent or additional rent (including common area maintenance, property
taxes, insurance charges and/or other expenses paid by tenants as additional
rent) for the 2002 calendar year, Buyer shall promptly pay to Seller the amount
of the Pre-Closing Obligations when and if collected from such tenants, which
obligation shall survive the Closing.



          At Closing, percentage rents shall be separately apportioned based on
the percentage rents actually collected by Seller or Buyer. Such apportionment
shall be made separately for each tenant who is obligated to pay percentage rent
for the calendar year. Any percentage rent received from a tenant after the
Closing shall be applied as follows: (Y) Seller shall be entitled to the portion
of such percentage rent payment attributable to the 2002 calendar year and (Z)
Buyer shall be entitled to the portion of such percentage rent payment
attributable to the 2003 calendar year. The provisions of this paragraph shall
only apply if the Closing occurs on January 3, 2003 and then only for the
applicable Center(s).

          Within ten (10) days of the first anniversary of the Closing, Seller
and Buyer shall make a final adjustment in accordance with the provisions of
this Section 8(c) (the "Final Closing Adjustment") of percentage rent and other
items of additional rent for which final adjustments or prorations could not be
determined at the Closing because of the lack of actual statements, bills or
invoices for the current period, the year-end adjustment of common area
maintenance, property taxes, insurance premiums and like items, the
unavailability of final sales figures or amounts for percentage rent or any
other reason. Any net adjustment in favor of Buyer or Seller is to be paid in
cash by the other party no later than thirty (30) days after the Final Closing
Adjustment. The obligations of the Parties under this paragraph shall survive
the Closing.

(iii)          Other Expenses. All other income and ordinary operating expenses
of the Properties including, without limitation, public utility charges,
maintenance and other service charges and all other normal operating charges
with respect to the Properties shall also be prorated, and appropriate cash
adjustments shall be made by Buyer and Seller.

(iv)          Prepaid Rents and Security Deposits. At Closing, any prepaid rents
and security deposits provided for in the Leases and not previously applied
pursuant thereto (together with any interest accrued thereon and credited to the
tenant under the Leases) shall be transferred to Buyer or the LLC either
directly or, at Seller's option, by way of a credit in favor of Buyer.


-18-

--------------------------------------------------------------------------------


(v)          Assessments. If at the time of the Closing the Properties or any
part thereof shall have been affected by an assessment or assessments, which are
or may become payable in annual installments, of which the first installment is
then a charge or lien, then for the purposes of this Agreement, all the unpaid
installments of any such assessment due and payable in calendar years prior to
the year in which the Closing occurs shall be paid by Seller and all
installments becoming due and payable after the delivery of the deed shall be
assumed and paid by the LLC or Buyer, as applicable, except, however, that any
installments which are due and payable in the calendar year in which the Closing
occurs shall be adjusted pro rata. However, if at the time of the Closing the
Properties or any part thereof shall have been affected by an assessment or
assessments due in one lump sum payment, and if Seller does not have the right
under applicable law to elect to pay such assessment(s) in installments, then if
such assessment(s) is for improvements in place as of the date of this
Agreement, such assessment(s) shall be paid by Seller, but if such assessment(s)
is for improvements to be made subsequent to the date of this Agreement, such
assessment(s) shall be paid by the LLC or Buyer, as applicable.

(d)          Costs. Except as set forth in Section 18 hereof, transaction costs
contemplated by this Agreement will be paid on or prior to the Closing Date on
the following basis:

(i)          Seller's Exclusive Costs. Seller will be solely responsible for the
cost of the recording fees for the general warranty deeds conveying the Centers
to the LLC or the Buyer, the cost of all title examination costs and charges,
costs and charges for all UCC searches, premiums for the Title Policies issued
to the LLC or Buyer, including, without limitation, the cost of all affirmative
coverages and title insurance endorsements, the cost of recording any title
clearance documents or collateral discharges, any transfer and/or documentary
taxes due upon recording of the general warranty deeds to the LLC, fifty (50%)
percent of the cost of all closing or escrow fees charged by the Title Company,
any costs imposed by ABN-AMRO, including, without limitation, any costs to
consent to this transaction and/or to release its liens and rights encumbering
the Properties and the fees and expenses of Seller's attorneys and its
designated representatives.

(ii)          Buyer's Exclusive Costs. Subject to the provisions of Section 18
hereof, Buyer will pay (or cause the LLC to pay) the cost of the Surveys, fifty
(50%) percent of the costs of all closing fees or escrow fees charged by the
Title Company, the cost of all environmental assessments and all inspections,
investigations and tests by Buyer under Section 3 above or


-19-

--------------------------------------------------------------------------------


Section 9 below, and the fees and expenses of Buyer's attorneys, accountants,
engineers, consultants and designated representatives.



9.          Condition of Property.

(a)          No Representations. Buyer hereby affirms that, except as set forth
in this Agreement (including, without limitation, in Section 10 below and in any
of the closing documents executed and delivered by Seller pursuant to Section 8
hereof in connection with the Closing), Seller, its agents, employees and/or
attorneys have not made, nor has Buyer relied upon, any representation,
warranty, or promise with respect to the Properties or any other subject matter
of this Agreement, including, without limitation, any warranties or
representations, expressed or implied, as to the general plan designation,
zoning, value, use, tax status or physical condition of the Properties, or any
part of the Properties, including but not limited to the flood elevations,
drainage patterns and soil and subsoils composition and compaction level, and
other conditions at the Properties, or the existence or non-existence of
Hazardous Materials (as defined in Section 10(t) below) on or under the
Properties, or as to the accuracy of any survey, soils report or other plan or
report with respect to the Properties. Without limiting the generality of the
foregoing and except for the representations and warranties of Seller contained
in this Agreement and except as provided in any of the closing documents
executed and delivered by Seller pursuant to Section 8 hereof in connection with
the Closing, for all purposes related to Buyer's purchase of the LLC Interest
from Seller, Buyer acknowledges that the Properties will be accepted by Buyer
and the LLC in an "AS IS" "WHERE IS" CONDITION, SUBJECT TO "ALL FAULTS,"
INCLUDING BUT NOT LIMITED TO BOTH LATENT AND PATENT DEFECTS. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT AND IN ANY
OF THE CLOSING DOCUMENTS EXECUTED AND DELIVERED BY SELLER PURSUANT TO SECTION 8
HEREOF IN CONNECTION WITH THE CLOSING, BUYER FOR ITSELF AND ON BEHALF OF THE
LLC, HEREBY WAIVES ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE CONDITION
AND USE OF THE PROPERTIES, INCLUDING, BUT NOT LIMITED TO ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Buyer acknowledges that it
has inspected the Properties and otherwise performed investigations of the
Properties in accordance with this Agreement, and subject to the terms of this
Agreement and any closing documents executed by Seller pursuant to Section 8
hereof in connection with the Closing, Buyer will purchase the LLC Interest
without adjustment to or offset against the Purchase Price.

(b)          Phase I. At Buyer's expense (except as set forth in Section 18
hereof), Buyer has obtained Phase I Environmental Assessments ("Phase I") of the
Properties using one or more environmental consulting firms acceptable to Buyer.
The Phase I did not include any groundwater monitoring wells or any other
invasive sampling technique. Buyer has caused the Phase I to be completed and


-20-

--------------------------------------------------------------------------------


has provided a copy of the Phase I to Seller. Within the Inspection Period,
Buyer will notify Seller whether Buyer will: (i) determine that the
environmental condition of the Properties is satisfactory and forego any further
environmental investigation of the Properties; or (ii) determine that the
environmental condition of the Properties or of certain of the Properties is
unsatisfactory and terminate this Agreement, in which case the Termination
Remedy will apply.



(c)          Phase II. Intentionally deleted.

(d)          BEA. Intentionally deleted.

(e)          Prior BEA. Seller will promptly provide to Buyer a true and
complete copy of any existing BEA of the Kentwood Property, as defined and
provided in MCL 324.20126(1)(c). The BEA delivered to Buyer is listed in
Schedule 10(z).

(f)          Facility Notice. Buyer acknowledges that Seller has advised Buyer
pursuant to MCL 324.20116(1) that Seller has knowledge or information or is on
notice through a recorded instrument that the Kentwood Property and the
Stevensville Property are each a "facility" within the meaning of MCL
324.20101(o). All of the information known to Seller concerning the general
nature and extent of the releases that qualify the Kentwood Property and the
Stevensville Property as "facilities" is contained in the applicable documents
listed in Schedule 10(z).

(g)          ACM Documents. Buyer acknowledges that Seller has provided true and
complete copies of, or made available to Buyer for its review, Seller's records,
if any, concerning asbestos containing materials present at the Properties, or
presumed to be present at the Properties ("ACM Documents"). At Closing, Seller
will deliver to Buyer any original ACM Documents in Seller's possession.

(h)          Environmental Release. Buyer, for itself and on behalf of the LLC,
expressly assumes the risk that any Hazardous Materials are or hereafter may be
located on the Properties, except to the extent that any Hazardous Materials are
located on the Properties due to Seller's acts or omissions; provided that the
foregoing assumption shall not apply with respect to the presence of any
Hazardous Materials which would constitute a breach of any of Seller's
representations and warranties set forth in Sections 10(t) or (z) hereof. Buyer
and the LLC will bear full responsibility for compliance with all Environmental
Laws (as defined in Section 10(t) below), as amended, regardless of whether the
responsibility arose or was caused by acts or omissions occurring before the
Closing, except to the extent caused by Seller's acts or omissions. Subject to
the penultimate sentence of this Section 9(h), Buyer agrees, for itself and on
behalf of the LLC from and after the Closing, to forever release and discharge
Seller, and any parent, subsidiary or affiliate of Seller, their directors,
officers, employees, representatives and agents, from and against any and all
claims, expenses (including reasonable attorneys' and other consultants'
reasonable fees and costs),


-21-

--------------------------------------------------------------------------------


causes of action, damages, and liabilities relating to Hazardous Materials
located at the Properties, including without limitation, (i) all foreseeable
damages, directly or indirectly arising out of the use, generation, storage,
disposal, release or threatened release of Hazardous Materials on any or all or
a portion of the Properties, except to the extent caused by Seller's acts or
omissions, and (ii) unless the Hazardous Materials contamination resulted from
Seller's acts or omissions, the cost of any reasonably necessary investigation,
repair, cleanup, remediation or detoxification of any affected Property and
other affected property and the preparation of any corrective action, closure or
other required plans or reports to the full extent that such actions are alleged
to be attributable, directly or indirectly, to the presence or use, generation,
storage, release, threatened release, or disposal of Hazardous Materials on or
from the affected Property. For purposes of this Section 9, "Seller's acts or
omissions" shall also include the acts or omissions of Seller's agents,
employees and contractors (other than tenants). Nothing contained herein shall
constitute a waiver or release by Buyer or the LLC in favor of Seller of any
representations or warranties of Seller set forth in Sections 10(t) and 10(z)
hereof relating to Hazardous Materials, Environmental Laws and/or Environmental
Reports (as hereinafter defined). The foregoing provisions of this Section 9(h)
shall not apply to Buyer's or the LLC's right to implead or otherwise seek
joinder of, and/or contribution from Seller with respect to any claims brought
against Buyer by a third party unaffiliated with Buyer (including, without
limitation, a governmental entity) arising out of or relating to violations of
Environmental Laws existing prior to the Closing Date and for which Seller is be
liable under applicable law.



10.          Seller's Representations, Warranties and Covenants. Seller
represents, warrants and covenants to Buyer as follows:

(a)          Good Standing. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Michigan and is
entitled to and has all requisite corporate power and authority to own and
operate its assets as they are presently owned and operated.

(b)          LLC Interest.

(i)          Seller will own as of the Closing Date legal and beneficial title
in and to 100% of the LLC Interest. As of the Closing Date the LLC Interest will
be held free of liens, encumbrances, judgments, adverse interests, pledges or
security interests and shall not be subject to any right or option of any person
to purchase or otherwise obtain title to or an interest in the LLC. Seller has
the full right, power, capacity and authority to validly convey the LLC
Interests.

(ii)          The LLC Interest has been duly authorized and validly issued in
accordance with the LLC's organizational documents or by the applicable law
governing the LLC's formation.


-22-

--------------------------------------------------------------------------------


(iii)          The LLC is duly organized and validly existing under the laws of
its jurisdiction of organization and has the power and authority to carry on its
business as now being conducted.

(iv)          The LLC is or shall be as of the Closing Date duly qualified to do
business and is or shall be as of the Closing Date in good standing in the State
of Michigan.

(v)          Attached hereto as Exhibit C is a true and complete copy of the LLC
Agreement in effect for the LLC which has not been modified, amended or
supplemented;

(vi)          Attached hereto as Exhibit B is a true and complete copy of the
Certificate of Formation for the LLC which have not been modified, amended or
supplemented. Seller is the sole member of the LLC.

(vii)          The LLC has neither conducted nor currently conducts any business
nor has owned nor owns any assets other than cash and title to the Centers and
assets relating thereto.

(viii)          Except for such matters as, individually or in the aggregate
with other such matters, would not have a material adverse effect on the LLC,
(A) all tax returns required to be filed on or before the date hereof (including
any valid extensions of time to file such tax returns) by or on behalf of the
LLC have been filed through the date hereof or will be filed on or before the
Closing Date in accordance with all applicable laws; (B) there is no action,
suit or proceeding pending against, or with respect to, the LLC for any taxes,
nor has any claim for additional taxes been asserted by any such authority; and
(C) all taxes reflected upon or required to be reflected upon a tax return so
filed or so to be filed on or before the applicable Closing Date have been paid
or will be paid on or before such Closing Date, unless such taxes are being
contested in good faith and adequate reserves for the payment of such taxes have
been established by the LLC and will be maintained through the Closing Date.

(viii)          There is no pending or, to Seller's knowledge, threatened tax
audit of any tax return filed by or on behalf of the LLC or with respect to the
LLC's income, operations, properties or assets or any tax return by or on behalf
of any other person as to which the LLC may have liability for any such person's
taxes (whether by operation of law or by contract).

(ix)          There is no action, proceeding or investigation pending against
the LLC before any court or governmental department, commission, board, agency
or instrumentality.

(x)          The LLC is not in breach of, or default under, the organizational
documents of the LLC. Seller as the sole member of the LLC is not in breach of,
or in default under, the organizational documents of the LLC


-23-

--------------------------------------------------------------------------------


and no event has occurred that, with the giving of notice or the passage of
time, or both, would constitute a default under the organizational documents of
the LLC.



(xi)          Prior to the Closing, the LLC shall not engage in any operations
nor have any liabilities of any nature (accrued or unaccrued), except for
liabilities under the Leases and Contracts assumed by the LLC pursuant to this
Agreement.

(xii)          Seller has not made a loan to the LLC that is still outstanding
and Seller as the sole member of the LLC has no outstanding capital commitments
to the LLC.

(xiii)          The LLC does not and has not had any employees.

(xiv)          The LLC is treated as a partnership or as an entity disregarded
as separate from its owners for federal income tax purposes. The LLC does not
own directly or indirectly, or by attribution (in accordance with the
attribution rules referred to in Code Section 856(d)(5)) any of the stock of any
person that is treated as a corporation or an association taxed as a corporation
for federal income tax purposes or of a lessee or sublessee of all or any part
of the Centers. In addition, at the Closing, the LLC will not own any securities
of or interest in, or rights to acquire securities of or interests in any other
person, except for funds of the LLC that may be temporarily invested in:

(A)          obligations of or guaranteed as to principal and interest by the
United States or any agency or instrumentality thereof when such obligations are
backed by the full faith and credit of the United States;

(B)          federal funds, unsecured certificates of deposit, time deposits and
bankers' acceptances denominated in United States dollars of any U.S. depository
institution or trust company incorporated under the laws of the United States or
any state thereof or of any domestic branch of a foreign depository institution
or trust company;

(C)          a bank account of any U.S. depository institution or trust company
incorporated under the laws of the United States or any state thereof or of any
domestic branch of a foreign depository institution or trust company; and

(D)          a money market fund or a qualified investment fund.

(c)          No Liabilities. Prior to the completion of the transactions
described in this Agreement, (i) the LLC shall not engage in any operations nor
have any liabilities of any nature, except for liabilities under the Leases and
Contracts


-24-

--------------------------------------------------------------------------------


assumed by the LLC pursuant to this Agreement and (ii) the LLC is not and shall
not be a party to or bound by any agreements except the Leases and the Contracts
to be assumed by the LLC pursuant to this Agreement.



(d)          Injunction Litigation. No judgment is outstanding against Seller or
the LLC and no litigation, action, suit, judgment, proceeding, or investigation
is pending or outstanding before any forum, court, or governmental body,
department or agency, or, to the knowledge of Seller, threatened, that has the
stated purpose or the probable effect of enjoining or preventing the Closing.

(e)          Bankruptcy. No insolvency proceeding, including, without
limitation, bankruptcy, receivership, reorganization, composition, or
arrangement with creditors, voluntary or involuntary, affecting Seller or the
LLC or any of Seller's or the LLC's assets or properties, is now or on the
Closing Date will be pending or, to the knowledge of Seller, threatened. Neither
Seller nor the LLC has commenced (within the meaning of any federal or state
bankruptcy law) a voluntary case, consented to the entry of an order for relief
against it in an involuntary case, or consented to the appointment of a
custodian of it or for all or any substantial part of its property, nor has a
court of competent jurisdiction entered an order or decree under any federal or
state bankruptcy law that is for relief against Seller or the LLC in an
involuntary case or appointed a custodian of Seller or the LLC for all or any
substantial part of its property.

(f)          Authorization. The execution of this Agreement by Seller, the
consummation of the transactions herein contemplated, and the execution and
delivery of all documents to be executed and delivered by Seller or the LLC
pursuant hereto, have been duly authorized by all requisite action on the part
of Seller and the LLC and this Agreement has been and all documents to be
delivered by Seller pursuant hereto, will be, duly executed and delivered by
Seller and is or will be, as the case may be, binding upon and enforceable
against it in accordance with their respective terms.

(g)          Violations. Neither the execution of this Agreement nor the
carrying out of the transactions contemplated herein will result in any
violation of or be in conflict with the instruments pursuant to which Seller was
organized and/or operates or, to Seller's knowledge, any applicable law, rule or
regulation of any public, governmental or quasi-governmental agency or
authority, or any instrument or agreement to which Seller is a party, nor will
it result in the creation or imposition of any lien on any of the Properties,
nor will it result in the termination or the right to terminate any agreement to
which Seller is a party or which affects any of the Properties, and no consent
or approval of any third party is required for the execution of this Agreement
or the carrying out of the transactions contemplated herein.

(h)          Leases. Attached hereto as Schedule 10(h) is the a schedule (the
"Lease Schedule") which is correct and complete, which includes the name of each


-25-

--------------------------------------------------------------------------------


Tenant of the Properties; the date of each Tenant's Lease and all amendments, if
any, thereto (and if the Tenant is not the original lessee, the name of the
original lessee); the approximate gross leaseable area of each leased premises;
the current monthly base rent and monthly estimated "triple net" charges payable
by each Tenant under its Lease; prepaid rent to the extent paid more than thirty
(30) days in advance, if any; rent delinquencies, if any and a description of
any material non-monetary defaults by Tenants known to Seller; the expiration
date of each Lease; subleases, if any, known to Seller; and the amount of any
security deposit held by Seller under each Lease, and whether any of the
security deposits are letters of credit. There are no Leases or other tenancies
for any space in the Properties other than those set forth on the Lease Schedule
and any subtenants or licensees of the Tenants listed on such Schedule. Seller
has delivered (or will promptly deliver after request by Buyer to the extent in
Seller's possession), true, correct, complete and legible copies of each Lease
(including all assignments thereof) and of subleases, if any, known to Seller
(to the extent that Seller has copies of such subleases in its possession) and
any other agreements described in the Lease Schedule. Except as expressly set
forth on the Lease Schedule:



     (A)          no Tenant has given Seller any written notice of its intention
to terminate its Lease;

     (B)          all of the Leases are valid and are in full force and effect
in accordance with their terms, there is no default by the landlord thereunder
that would entitle any Tenant to terminate its Lease or offset rent, and to
Seller's knowledge, there is no default by any Tenant thereunder except as
described in the Lease Schedule;

     (C)          (i) no construction, alteration, decoration or other work
remains to be performed under any Lease by the landlord thereunder and (ii) all
construction allowances or other sums to be paid to any Tenants have been paid.
There are no written promises, understandings or commitments between Seller and
any person or entity with respect to the foregoing which would be binding upon
Buyer other than those contained in the Leases.

     (D)          all brokerage commissions and other compensation and fees
payable by reason of the Leases (including any renewals or expansions contained
in the Leases) have been fully paid. There exists no exclusive or continuing
leasing or brokerage agreements as to any space in the Properties;

     (E)          no Tenant is entitled to any allowance, credit, rebate,
concession, deduction or offset against rent except as set forth on the Lease
Schedule;


-26-

--------------------------------------------------------------------------------


     (F)          no Tenant has paid any rent for any period of more than thirty
(30) days in advance except as set forth on the Lease Schedule;

     (G)          each Tenant is now in possession of the premises leased to it
under its Lease;

     (H)          none of the Tenants is in default in the payment of any
amounts due for rent, additional rent or other charges payable under its Lease;

     (I)          no renewal, extension or expansion options have been granted
to any tenant, except as set forth in such Tenant's Lease;

     (J)          no Tenant has an option or right of first refusal to purchase
the Properties, or any part thereof;

     (K)          Seller has the sole right to collect rent under each Lease and
such right has not been assigned, pledged, hypothecated, or otherwise encumbered
in any manner that will survive the Closing;

     (L)          Neither Seller nor any affiliate of Seller has made a loan or
other advance to, or has any ownership interest in, any Tenant or any affiliate
of any Tenant, except for (i) the New Kentwood Lease attached as Exhibit T; (ii)
the tenant improvement allowances or inducements ("Tenant Allowances") listed on
Schedule 10(h)(1) which, to Seller's knowledge, shows both the amount of all
Tenant Allowances that were paid to Tenants and the amount, if any, remaining to
be paid in respect of the Tenant Allowances; and (iii) loans or other advances
made by a Seller affiliate to D&W and/or V.G.'s, which loans or advances are not
pursuant to the applicable Leases and do not affect either the landlord's or
tenant's rights or obligations under the applicable Leases;

     (M)          There are no loans or other advances to Tenants for tenant
improvements, past due rent, or otherwise by Seller or its affiliates except (i)
for the Tenant Allowances listed on Schedule 10(h)(1) which, to Seller's
knowledge, shows both the amount of all Tenant Allowances that were paid to
Tenants and the amount, if any, remaining to be paid in respect of the Tenant
Allowances; and (ii) loans or other advances made by a Seller affiliate to D&W
and/or V.G.'s, which loans or advances are not pursuant to the applicable Leases
and do not affect either the landlord's or tenant's rights or obligations under
the applicable Leases; and.

     (N)          There are no pending or to Seller's knowledge, threatened
audits by Tenants relating to common area maintenance charges, real


-27-

--------------------------------------------------------------------------------


estate taxes, insurance, percentage rents or other items of additional rent paid
or payable under the Leases; and



     (O)          Attached hereto as Schedule 10(h)(2) are aged receivable
reports for each of the Centers which, to Seller's knowledge, are true and
correct.

(i)          Contracts. Attached hereto as Schedule 10(i) is a list of all
material agreements, instruments and understandings (excluding Leases and
recorded instruments) to which Seller is a party and/or which are known to
Seller and affect the Properties, including all amendments, guarantees, side
letters and other documents relating thereto (collectively, the "Contracts").
Except as described on Schedule 10(i) each of the Contracts is assignable by
Seller to Buyer or the LLC without consent or the payment of any fee, and each
of the Contracts may be canceled upon not more than thirty (30) days' prior
written notice without the payment of any fee, penalty, or termination payment.
True, correct, complete and legible copies of each of the Contracts have been
delivered to Buyer or will be delivered to Buyer promptly upon request by
Seller. Each of such Contracts is in full force and effect and has not been
modified or amended, except as indicated Schedule 10(i). Seller is not in
default of any of its obligations under any of the Contracts and all fees and
other charges described in the Contracts have been paid on a current basis. To
Seller's knowledge, the vendor under each of the Contracts is not in default of
any of its obligations thereunder.

(j)          General Litigation. There are no actions, suits or other
proceedings by any person, firm, corporation, Tenant, or by any governmental
authority now pending or to the Seller's knowledge, information, and belief,
threatened against or affecting the LLC, the Centers or any part thereof, or
Seller's interest in the Centers or any part thereof, except those which are
described on Schedule 10(j), nor to Seller's knowledge, are there any
investigations pending or threatened against or affecting the LLC, the Centers,
or Seller's interest in the Centers, except those which are described on
Schedule 10(j). Neither Seller nor the LLC has commenced any action, suit, or
proceeding against any person or party, including, without limitation, any
Tenant, relating to or affecting any of the Centers, except those which are
described on Schedule 10(j).

(k)          Management Agreements; Employees. There are no management
agreements in effect at any of the Properties. Buyer shall not have any
obligation with respect to any employee engaged in connection with the Centers
including to employ any such persons or to make any payment to them.

(l)          Eminent Domain. Seller has no knowledge of (i) any pending or
threatened eminent domain proceedings affecting the Properties, in whole or in
part and (ii) any pending or proposed changes to any roads or streets that
provide access to the Properties. Seller will promptly notify Buyer if, prior to
the Closing, Seller receives notice or obtains knowledge of any pending or
threatened eminent


-28-

--------------------------------------------------------------------------------


domain proceeding or change to any roads or streets that provide access to the
Properties.



(m)          Possession of Properties. To Seller's knowledge, there are no
adverse or other parties in possession of the Properties or of any part thereof,
except Seller and the Tenants under the Leases (and any subtenants or licensees
of such Tenants), and unless otherwise identified on the Lease Schedule no party
has been granted by Seller or the LLC any license, lease, or other right
relating to the use or possession of the Properties, or any part thereof, except
the Tenants under the Leases and parties named in recorded instruments. The
Lease Schedule sets forth a list of all subtenants, concessionaires, and
assignees of Tenants for which Seller has documentation in its possession.

(n)          Insurance Matters. To Seller's knowledge, no insurance company or
board of fire underwriters has given notice requesting the performance of any
work or alterations with respect to the Properties that has not been performed
or required an increase in insurance rates applicable to the Properties as a
result of work which has not been performed.

(o)          Foreign Person. Seller is not a foreign person (as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the
Regulations promulgated thereunder).

(p)          Management Agreement. On the Closing date, there will be no
contract or agreement in effect for the management of the Centers.

(q)          Governmental Approvals. To Seller's knowledge, all Approvals
required by all governmental authorities for the ownership, use, occupancy,
management and operation of the Properties in the manner in which each Property
is being used, managed and operated on the date of this Agreement have been
issued and are in effect and will be maintained and/or renewed by Seller through
the date of the Closing.

(r)          Construction Liens. All bills and claims for labor performed and
materials furnished with respect to the Properties for all periods prior to the
Closing date have been (or prior to the Closing date will be) paid in full, and
on the Closing date there will be no construction liens, mechanics' liens or
materialmen's liens (whether or not perfected) for labor performed and materials
furnished, recorded or filed against the Properties.

(s)          Legal Requirements. Neither Seller nor the LLC has received written
notice from any governmental authority of any violation of any applicable laws,
statutes, ordinances, codes, rules, regulations, permits, approvals or
authorizations of any governmental body, agency or official relating to the
Properties, including, without limitation, those regarding zoning which have not
heretofore been cured.


-29-

--------------------------------------------------------------------------------


(t)          Environmental Laws. Seller has not received any written notice from
any governmental authority of the violation of any Environmental Laws (as
hereinafter defined) with respect to the Properties. To Seller's knowledge, the
current use and operation of the Properties is not in violation of any
applicable Environmental Laws, except as described on Schedule 10(t) or in the
Environmental Reports (as defined below). To Seller's knowledge, except as
disclosed on Schedule 10(t), there are no underground storage tanks located on
the Properties and no underground storage tanks have been removed from the
Properties by Seller or any other person or party. "Environmental Laws" means
all laws or regulations which relate to the manufacture, processing,
distribution, use or storage of Hazardous Materials (as hereinafter defined).
"Hazardous Materials" shall mean:

          (i)          Those substances included within the definitions of
"hazardous substances," "hazardous materials," "toxic substances," or "solid
waste" in the Comprehensive Environmental Response Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.) ("CERCLA"), as amended by Superfund
Amendments and Reauthorization Act of 1986 (Pub. L. 99-499 100 Stat. 1613)
("SARA"), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.) ("RCRA"), and the Hazardous Materials Transportation Act (49 U.S.C. §
1801 et seq.), and in the regulations promulgated pursuant to said laws, all as
amended;

          (ii)          Those substances listed in the United States Department
of Transportation Table (49 CFR 172.101 and amendments thereto or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto);

          (iii)          Any material waste or substance which is (A) designated
as a "hazardous substance" pursuant to Section 311 of the Clean Water Act, 33
U.S.C. § 1251 et seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of
the Clean Water Act (33 U.S.C. § 1317) or (B) radioactive materials; and

          (iv)          Those substances included within the definitions of
"hazardous substances", "hazardous materials", "toxic substances" or "solid
waste" in the Hazardous Waste Management Act of 1978; and

          (v)          Any other hazardous substance, pollution or contaminant
that is regulated or becomes regulated under any other federal, state, regional,
county, municipal, and other local laws, regulations, and ordinances.

(u)          Documentation. Between the date hereof and the Closing, Seller will
make available all documentation with respect to the Centers and the LLC
Interest in Seller's possession or under its control.


-30-

--------------------------------------------------------------------------------


(v)          Insurance Policies. Seller will maintain all currently existing
policies of insurance with respect to the Properties through the Closing Date.
Seller will promptly notify Buyer of any claims made under any of the policies
prior to the Closing.

(w)          Title. Seller currently owns and at or prior to the Closing, the
LLC will own fee title to the Properties free and clear of all liens (other than
liens for real estate taxes not yet due and payable and existing recorded
mortgages, liens and security interests to be discharged by Seller at Closing),
rights of first refusal and purchase options.

(x)          Personal Property. To Seller's knowledge, there is no Personal
Property owned by Seller (or any affiliate of Seller including the LLC) and
located at or used in connection with the operation or maintenance of the
Properties. Between the date hereof and the Closing, neither Seller nor the LLC
shall remove any Personal Property from the Properties except for necessary
repairs or replacements, after which same shall be returned or installed at the
Properties. If any item of Personal Property requires replacement, such item
shall be replaced with another item comparable in quality and utility to the
item removed.

(y)          Assessments. To Seller's knowledge, except as described in the
Title Commitments there are no special or other governmental,
quasi-governmental, public or private assessments for public improvements or
otherwise now affecting the Properties nor are there any: (i) pending or
threatened special assessments affecting the Properties or (ii) any contemplated
improvements affecting the Properties that may result in special assessments
affecting the Properties. To Seller's knowledge, none of the Properties is
subject to a real estate tax abatement or a real estate tax program that would
have the effect of deferring the payment of real estate taxes to a period after
the Closing.

(z)          Environmental Reports. Seller has delivered to Buyer true and
complete copies of all environmental and hazardous substance reports, BEAs and
ACM Documents relating to the Properties which are (i) in the possession of or
control Seller, or (ii) which were prepared for Seller and of which Seller has
knowledge, which reports, BEAs and ACM Documents are listed in Schedule 10(z)
(the "Environmental Reports"). Except as disclosed in the Environmental Reports
or any Phase I or other environmental report obtained by Buyer or Buyer's
Agents, to Seller's knowledge no Hazardous Materials are or have been stored,
used or located at the Properties in violation of any applicable legal or
regulatory requirement.

(aa)          Division Rights. Seller has not assigned, transferred, conveyed,
pledged or otherwise hypothecated any division rights available to the
Properties under the Act.


-31-

--------------------------------------------------------------------------------


(bb)          REAs. To Seller's knowledge, the Title Commitments contain a true,
correct, and complete list of all reciprocal easement agreements, including all
amendments and supplements thereto, relating to the Properties (the "REAs"), and
true, correct, and complete copies of the REAs have been delivered or made
available to Buyer by the Title Company. Seller has not received any written
notice, and Seller is not aware, that Seller is in violation of or in default
under any of the REAs, and Seller has not sent any written notice, and Seller is
not aware, that any party is in violation of or in default under any of the
REAs. There are no unpaid monetary obligations due from the owner of the
Properties under the REAs. Each REA is in full force and effect. There are no
pending or, to Seller's knowledge, threatened audits by Tenants or other parties
to the REAs for common area maintenance, taxes, and other similar billings.

(cc)          Additional Documentation. to Seller's knowledge, between the date
of this Agreement and the Closing (i) Seller has provided or will make available
to Buyer all material documentation with respect to the Centers or the operation
thereof in Seller's possession or control and (ii) has not failed to provide,
make available or disclose to Buyer any documentation (y) in Seller's possession
or control or (z) known by Seller to be necessary to make any of the
representations set forth in this Section 10 or the other materials delivered or
made available to Buyer not misleading in any material respect.

(dd)          Board Approvals. Seller has obtained the approval of its board of
directors and Spartan has obtained the approval of its executive committee to
this Agreement, the transactions contemplated herein and to the closing
documents contemplated herein ("Board Approvals"). Except for the Board
Approvals, no other approvals, consents or authorizations are necessary for the
Seller and Spartan to enter into and consummate the transactions contemplated
herein including, without limitation, the execution and delivery of the closing
documents contemplated in this Agreement.

(ee)          No Property Violations. As of the date hereof Seller has received
no notice of any violations of applicable laws, codes, rules, regulations,
permits, approvals, authorizations or orders of any governmental agency, body,
board or governmental officer (including, without limitation, land use, zoning
and/or subdivision laws, codes, rules and regulations) affecting any of the
Centers.

(ff)          No Adjacent Land. Except for the Properties, Seller and the LLC
own no land and improvements adjacent to and abutting any of the Centers.

(gg)          Assignable Warranties. Attached hereto as Exhibit 10(gg) is a list
of all assignable warranties and guaranties relating to the Centers.

                    Notwithstanding anything in this Section 10 to the contrary,
Seller shall be solely liable for the breach of any of the representations and
warranties contained in this Section 10 whether same relate to Seller or the
LLC; it being understood that neither the Buyer nor the LLC shall be deemed to
have waived or limited their rights to assert a


-32-

--------------------------------------------------------------------------------


claim against Seller with respect to the breach of any representations and
warranties contained in this Section 10 relating to the LLC due to the fact that
Buyer or an affiliate of Buyer will own the entire membership interest in the
LLC following the Closing. The liability of Seller and Spartan with respect to
the foregoing representations, warranties and covenants of Seller shall be as
set forth in the Indemnification Agreement to be executed and delivered by
Seller and Spartan at the Closing.



                    For purposes of this Agreement, phrases such as "Seller's
knowledge" or "known to Seller" shall mean actual awareness of a particular fact
or other matter by any officer or director of Seller, and Darline Wethington,
Cynthia Mehigh, and Marcia Holt.

11.          Buyer's Representations and Warranties. Buyer represents and
warrants to Seller as follows:

(a)          Good Standing. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland and is
entitled to and has all requisite corporate power and authority to own and
operate its assets as they are presently owned and operated.

(b)          Authorization. Except as otherwise provided herein, the execution
of this Agreement by Buyer, the consummation of the transactions herein
contemplated, and the execution and delivery of all documents to be executed and
delivered by Buyer pursuant hereto, have been duly authorized by all requisite
action on the part of Buyer and this Agreement has been and all documents to be
delivered by Buyer pursuant hereto, will be, duly executed and delivered by
Buyer and is or will be, as the case may be, binding upon and enforceable
against it in accordance with their respective terms.

(c)          Violations. Neither the execution of this Agreement nor the
carrying out of the transactions contemplated herein will result in any
violation of or be in conflict with the instruments pursuant to which Buyer was
organized and/or operates or, to Buyer's knowledge, any applicable law, rule or
regulation of any public, governmental or quasi-governmental agency or
authority, or any instrument or agreement to which Buyer is a party. No consent
or approval of any third party is required for the execution of this Agreement
or the carrying out of the transactions contemplated herein by Buyer.

(d)          Litigation. No judgment is outstanding against Buyer and no
litigation, action, suit, judgment, proceeding, or investigation is pending or
outstanding before any forum, court, or governmental body, department or agency,
or, to the knowledge of Buyer, threatened, that has the stated purpose or the
probable effect of enjoining or preventing the Closing.

(e)          Bankruptcy. No insolvency proceeding, including, without
limitation, bankruptcy, receivership, reorganization, composition, or
arrangement with creditors, voluntary or involuntary, affecting Buyer or any of
Buyer's assets or properties, is now or on the Closing Date will be pending or,
to the knowledge of


-33-

--------------------------------------------------------------------------------


Buyer, threatened. Buyer has not commenced (within the meaning of any federal or
state bankruptcy law) a voluntary case, consented to the entry of an order for
relief against it in an involuntary case, or consented to the appointment of a
custodian of it or for all or any substantial part of its property, nor has a
court of competent jurisdiction entered an order or decree under any federal or
state bankruptcy law that is for relief against Buyer in an involuntary case or
appointed a custodian of Buyer for all or any substantial part of its property.



(f)          Sufficient Funds. Buyer will have sufficient funds to pay the
Purchase Price on the Closing Date.

12.          Commissions. Seller represents that it has not dealt with or
entered into any contracts with any brokers or finders nor has Seller obligated
itself to pay any real estate commissions or finders' fees on account of the
execution of this Agreement or the transactions contemplated herein to any
person, including, but not limited to, any of Seller's Associate Brokers or
Salespersons listed in this Section 12. Buyer represents that it has not dealt
with or entered into any contracts with any brokers or finders nor has Buyer
obligated itself to pay any real estate commissions or finders' fees on account
of the execution of this Agreement or the close of the transaction contemplated
herein. Based on such representations, Buyer and Seller hereby agree to
indemnify and hold each other harmless from any claims, damages, expenses,
liabilities, liens or judgments (including costs, expenses and reasonable
attorneys' fees in defending the same) which arise on account of any claim made
by any person or entity for commissions or finders' fees with respect to the
transactions contemplated herein due to the breach of any of the representations
and warranties made by the indemnifying Party in this Section. Seller hereby
acknowledges and discloses that Seller is a licensed real estate broker in the
State of Michigan. Darline Wethington, Allan Graham and Chris Kindel are
Associate Real Estate Brokers working under the Broker License of Seller and
Cynthia Mehigh and Sharon Platteschorre are Salespersons working under the
Broker License of Seller. If this Agreement is executed by Darline Wethington,
such execution is solely in her capacity as a duly authorized officer of the
Seller, and not in any capacity as a broker or agent of Seller. The provisions
of this Section 12 shall survive the Closing. The liability of Seller under this
Section 12 shall be as set forth in the Indemnification Agreement to be executed
and delivered by Seller and Spartan at the Closing.

13.          Confidentiality. All information obtained by Buyer or Buyer's
Agents from Seller or Seller's agents, employees, or contractors, or by reason
of any inspection, survey, or investigation of the Property by Buyer or Buyer's
Agents, including, but not limited to, any data, surveys, written reports, field
notes, and drawings resulting from any inspection, survey, test or other
inquiry, except for any information in the public domain (collectively,
"Confidential Information"), will be held strictly confidential by Buyer and
Buyer's Agents and consultants, attorneys, accountants and advisors, subject
only to mandatory disclosure pursuant to applicable law or legal process. All
inspections and tests performed on the Properties by Buyer or Buyer's Agents
will be conducted in compliance with all applicable federal, state, and local
laws, orders, regulations, and ordinances. If this Agreement is terminated for
any reason, Buyer will promptly deliver


-34-

--------------------------------------------------------------------------------


to Seller copies of the Confidential Information provided by Seller to Buyer or
obtained or prepared by Buyer's environmental consultants, engineers, and
Buyer's Agents performing physical inspections or tests on the Properties, which
Confidential Information shall be transferred or assigned by Buyer to Seller
without any representation or warranty whatsoever. The obligations of Buyer
under this Section will survive the termination of this Agreement.
Notwithstanding anything herein to the contrary, the obligations of Buyer shall
not apply to any Confidential Information that is required, or Buyer or its
affiliates determines based on advice of counsel (including in house counsel) is
advisable, to be disclosed by Buyer or its affiliates (x) to comply with
applicable securities laws or regulations (collectively, "Securities Laws") or
under the rules or policies of the New York Stock Exchange ("NYSE"), including
in connection with the filing by Buyer or its affiliates of a registration
statement under the Securities Laws, (y) in connection with an offering of its
securities or (z) as otherwise may be consistent with its past securities
disclosure practices. Without limiting but subject to the foregoing, Buyer may
disclose, (i) a summary description of the material terms of this Agreement,
(ii) a copy of this Agreement, (iii) to the extent necessary to comply with
applicable Securities Laws or the rules or policies of the NYSE or as reasonably
determined by Buyer or its affiliates to be advisable in connection with an
offering of its securities, historical and pro forma financial information with
respect to the Centers, and (iv) such aggregate portfolio information, including
the location of the Centers, that would typically be disclosed in any investor
or analyst call or, to the extent necessary to comply with applicable Securities
Laws or the rules or policies of the NYSE or as reasonably determined by Buyer
or its affiliates to be advisable in connection with an offering of its
securities, in a registration statement or other public filing made under
applicable Securities Laws or otherwise consistent with its past disclosure
practices.



14.          Damage or Destruction. If prior to the Closing, any portion of the
Properties is partially damaged or destroyed by fire or other casualty, but is
not materially damaged or destroyed (as defined below) by fire or other
casualty, Buyer shall be required to perform this Agreement (provided that
Seller maintained full replacement cost coverage with a financially responsible
insurance company) and Buyer or the LLC shall be entitled to an assignment of
the proceeds under the applicable insurance policy or a credit in the amount of
any insurance proceeds received by Seller plus a credit against the Purchase
Price in the amount of the applicable insurance deductible and in the amount of
any uninsured loss not to exceed $150,000 for any Property. If any portion of
the Properties is materially damaged or destroyed by fire or other casualty,
then Buyer may terminate this Agreement on written notice to Seller given no
later than three (3) business days after Buyer receives an estimate of the cost
of repairs. If Buyer shall exercise such option to terminate, the Termination
Remedy shall apply. If a Property is materially damaged or destroyed, Buyer
shall have the right in lieu of terminating this Agreement to remove the
applicable Property from this Agreement in which event (i) the Purchase Price
shall be adjusted downward by the amount of the Purchase Price allocated to such
Property, (ii) the Deposit shall be adjusted downward so that the Deposit
remains the same percentage of the adjusted Purchase Price as the percentage of
the original Deposit to the original Purchase Price and (iii) the terms
"Properties" and "Centers" shall not thereafter refer to any Property and Center
that was removed from this Agreement; provided that


-35-

--------------------------------------------------------------------------------


Buyer shall only be entitled to remove only one (1) Property from this Agreement
under this Section 14 and under Section 15 below. If Buyer does not exercise
such option to terminate this Agreement or to remove the affected Property from
this Agreement, the Agreement shall remain in full force and effect in
accordance with its terms and Buyer or the LLC shall be entitled to an
assignment of the insurance proceeds and credits as provided in the first
sentence of this Section 14. In the event of any damage by fire or other
casualty, the determination as to whether such damage or destruction is material
shall be made by an engineer or architect ("Approved Engineer") designated
jointly by Seller and by Buyer. For purposes hereof, a Property shall be deemed
"materially damaged or destroyed" if (i) the cost of repair and restoration of
such damage or destruction as estimated by the Approved Engineer for any portion
of the Property is greater than One Hundred Fifty Thousand and No/100
($150,000.00) Dollars or (ii) if the supermarket Tenant at the applicable
Property would have the right to terminate its Lease as a result of the damage
or destruction to the applicable Property. If Buyer agrees to close with respect
to any Property that has been materially damaged, Seller shall pay to Buyer the
amount of any rent loss incurred by the LLC or Buyer for rent abatements taken
by Tenant due to such damage or destruction between the date hereof and the date
that such rent abatement fully ceases less the amount of rent-loss insurance
proceeds, if any, received by the LLC or Buyer (the "Rent Abatement Amount").
The proceeds of all rent-loss insurance payable with respect to any damage or
destruction after the date of this Agreement shall be assigned by Seller to
Buyer or the LLC at the Closing (pro rated to midnight of the day preceding the
Closing).



15.          Condemnation. In the event proceedings to condemn any material
portion (as defined below) of the Property are commenced or threatened before
the Closing, Seller shall immediately notify Buyer thereof and Buyer shall have
the right to terminate this Agreement, in which event the Termination Remedy
shall apply. If a material portion of a Property shall be condemned, Buyer shall
have the right in lieu of terminating this Agreement to remove the applicable
Property from this Agreement in which event (i) the Purchase Price shall be
adjusted downward by the amount of the Purchase Price allocated to such
Property, (ii) the Deposit shall be adjusted downward so that the Deposit
remains the same percentage of the adjusted Purchase Price as the percentage of
the original Deposit to the original Purchase Price and (iii) the terms
"Properties" and "Centers" shall not thereafter refer to any Property and Center
that was removed from this Agreement; provided that Buyer shall only be entitled
to remove only one (1) Property from this Agreement under this Section 15 and
under Section 14 above. In the event Buyer does not elect to terminate this
Agreement or to remove the affected Property from this Agreement, Seller shall
assign to Buyer or the LLC, at the Closing, all of Seller's right, title and
interest in and to any condemnation proceeds payable with respect to the
affected Property. Prior to the Closing, Seller and Buyer shall jointly
negotiate and settle any condemnation award. "Material portion" shall mean any
portion, the loss of which would (i) render the affected Property in
non-compliance with applicable legal or regulatory requirements for the current
use, occupancy or operation thereof, (ii) materially impair pedestrian or
vehicular ingress or egress to or from the affected portion of the Property,
(iii) require the expenditure for repair and/or restoration of more than One
Hundred Fifty Thousand and No/100 ($150,000.00) Dollars in the aggregate, or
(iv)


-36-

--------------------------------------------------------------------------------


give the supermarket Tenant at the applicable Property the right to terminate
its Lease or abate its rent as a result of the condemnation to the applicable
Property.



16.          Notices. All notices, requests, demands and other communications
hereunder will be in writing and will be given by (i) established express
delivery service which maintains delivery records, (ii) hand delivery, or (iii)
certified or registered mail, postage prepaid, return receipt requested, to the
Parties at the following addresses, or at such other address as the Parties may
designate by written notice in the above manner:

 

To Seller:

 

 

 

Market Development Corporation
850-76th Street, SW
P.O. Box 8700
Kentwood, MI 49518-8700
Facsimile: (616) 530-4564
Attention: Clifford C. Sasfy

 

 

 

With copy to:

 

 

 

Richard E. Cassard, Esq.
Warner Norcross & Judd LLP
900 Old Kent Building
111 Lyon Street, NW
Grand Rapids, MI 49503-2487
Facsimile: (616) 752-2500

 

 

 

To Buyer:

 

 

 

New Plan Excel Realty Trust, Inc.
1120 Avenue of the Americas, 12th Floor
New York, New York 10036
Attn: Steven F. Siegel
Facsimile: (212) 869-7460

 

 

 

With copy to:

 

 

 

Lichter Gliedman Weinberg PC
666 Fifth Avenue, 14th Floor
New York, New York 10103
Attn: Edwin Weinberg, Esq.
Facsimile: (212) 658-9424

Communications may also be given by facsimile transmission at the number(s) set
forth above, provided the communication is concurrently given by one of the
above methods. Notices are effective upon receipt, or upon attempted delivery if
delivery is refused or if


-37-

--------------------------------------------------------------------------------


delivery is impossible because of the recipient's failure to provide a
reasonable means for accomplishing delivery. The attorneys for each party shall
have the right to give notices on behalf of its client.



17.          Default.

(a)          IF THE SALE IS NOT CONSUMMATED DUE TO ANY DEFAULT BY BUYER
HEREUNDER, THEN SELLER AS ITS SOLE AND EXCLUSIVE REMEDY SHALL RETAIN THE DEPOSIT
AS LIQUIDATED DAMAGES (OR IF THE DEPOSIT HAS NOT BEEN PAID BY BUYER, SELLER
SHALL BE ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF $1,000,000), THE
PARTIES HAVE AGREED THAT SELLER'S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO
CONSUMMATE THIS SALE DUE TO BUYER'S DEFAULT, WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT,
CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE
AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD
INCUR IN SUCH EVENT, BY SIGNING THIS AGREEMENT EACH PARTY SPECIFICALLY CONFIRMS
THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS
REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION.

(b)          If Seller shall default in its obligations under this Agreement,
the Parties agree that Buyer's sole remedies shall be limited to the Termination
Remedy or to specific performance of this Agreement.

18.          Reimbursement Amount. For purposes of this Agreement the
"Reimbursement Amount" shall mean all of Buyer's out-of-pocket expenses incurred
for environmental consultants and reports (not to exceed $42,000), engineering
consultants and reports (not to exceed $26,000), accounting consultants (not to
exceed $50,000), and legal fees and disbursements (not to exceed $100,000). If
Buyer shall default in its obligation under this Agreement to close, Seller
shall not reimburse Buyer for any portion of the Reimbursement Amount. If Seller
shall default in its obligations under this Agreement (including, without
limitation, the obligation to cause ABN-AMRO to release or satisfy its liens,
encumbrances and security interests in the Centers), Seller shall promptly
reimburse Buyer for one hundred percent (100%) of the Reimbursement Amount. If
Seller shall not default in its obligations under this Agreement and Buyer shall
not default in its obligation to close under this Agreement, but the Closing
does not occur due to Seller's failure to satisfy the conditions precedent set
forth in Sections 3(d), 3(e), 3(f), 3(h), 3(i), 3(j), 3(k) or 3(l), Seller shall
promptly reimburse Buyer for one hundred percent (100%) of the Reimbursement
Amount. If Seller shall not default in its obligation under this Agreement and
Buyer shall not default in its obligation to close under this Agreement but the
Closing does not occur for any reason other than Seller's failure to satisfy the
conditions precedent set forth in Sections 3(d), 3(e), 3(f), 3(h), 3(i),


-38-

--------------------------------------------------------------------------------


3(j), 3(k) or 3(l), Seller shall promptly reimburse Buyer for fifty percent
(50%) of the Reimbursement Amount. If Buyer terminates this Agreement during the
Inspection Period pursuant to Section 3(c) hereof, Seller shall promptly
reimburse Buyer for fifty (50%) percent of the Reimbursement Amount. The
provisions of this Section 18 shall survive the Closing or the sooner
termination of this Agreement. The obligation of Seller under this Section 18
shall be covered by the Indemnification Agreement to be executed and delivered
by Seller and Spartan at the Closing.



19.          Attorneys' Fees. In the event a Party or Parties commences a legal
proceeding to enforce any of the terms of this Agreement, the prevailing Party
or Parties in such action will have the right to recover reasonable attorneys'
fees and costs from the responsible Party or Parties to be fixed by the court in
the same action. The term "legal proceedings" as used above will be deemed to
include appeals from a lower court judgment and it will include proceedings in
the federal bankruptcy court, whether or not they are adversary proceedings or
contested matters. The term "prevailing Party or Parties" as used above will be
deemed to mean the prevailing Party or Parties in any adversary proceeding or
contested matter or any other actions taken by the non-bankrupt Party or Parties
which are reasonably necessary to protect its rights in the Properties and the
terms of this Agreement. The phrase "prevailing Party or Parties" in the context
of proceedings in any court other than the federal bankruptcy court will mean
the Party or Parties that prevail in obtaining the remedy or relief sought and
the responsible Party or Parties will be the Party or Parties held liable for
such remedy or relief. The provisions of this Section 19 shall survive the
Closing or the termination of this Agreement.

20.          1031 Transaction. Notwithstanding anything to the contrary set
forth herein, Seller may take such steps as Seller shall deem necessary or
desirable to qualify the sale of each Property (or any portion thereof) under
Section 1031 of the Internal Revenue Code, including the use of, and/or
assignment of this Agreement to, a "qualified intermediary" within the meaning
of Treas. Regs. § 1.1031(k)-(g)(4), or the use of any other multiparty
arrangement described in Treas. Regs. § 1.1031(k)-1(g) and/or in accordance with
revenue procedure 2000-37 (a "1031 Transaction"). Buyer shall reasonably
cooperate (which cooperation shall be at Seller's sole cost and expense) in so
structuring a 1031 Transaction, if so desired by Seller, provided that such
structuring shall not affect Buyer's rights or obligations hereunder except to a
de minimis extent. Notwithstanding anything to the contrary contained herein, in
no event shall Buyer be required to accept title to any property other than the
LLC Interest which shall only have title to the Centers in connection with any
such 1031 Transaction. Seller agrees to indemnify Buyer from and against all
losses resulting from any claim made against Buyer in connection with such 1031
Transaction by Seller. In addition, notwithstanding anything to the contrary
contained herein, Buyer may take such steps as Buyer shall deem necessary or
desirable to qualify the purchase of each Property (or any portion thereof) or
the LLC Interest as a 1031 Transaction including a reverse 1031 Transaction.
Notwithstanding anything to the contrary contained herein, Buyer expressly
reserves the right to assign its rights, but not its obligations, hereunder to a
"qualified intermediary" as provided in Treas. Regs. § 1.031(k)-1(g)(4) on or
before the Closing Date. Seller shall cooperate (which cooperation shall be at
Purchaser's expense) in so structuring a 1031 Transaction, including a reverse
1031 Transaction, if so desired by Purchaser, provided


-39-

--------------------------------------------------------------------------------


that such structuring shall not affect Seller's rights hereunder except to a de
minimis extent. Notwithstanding anything to the contrary contained herein, in no
event shall Seller be required to accept any property other than cash in
connection with any such 1031 Transaction from any entity in satisfaction of
Purchaser's obligation to pay the Purchase Price. Buyer agrees to indemnify
Seller from and against all losses resulting from any claim made against Seller
in connection with such 1031 Transaction of Purchaser. The obligations of the
Parties contained in this Section 20 shall survive the Closing.



21.          Public Announcements. After the Closing Date, either party or its
affiliates may issue any press release or otherwise make public disclosures that
it deems desirable or necessary with respect to this Agreement or the
transactions contemplated hereby without the consent of the other Party;
provided, however, the Party making such disclosure or its affiliates shall
consult with the other Party (which shall not be deemed to require the other
Party's consent therefor) prior to the issuance of any press releases relating
to this Agreement or the transactions contemplated hereby and the Party making
such disclosure shall reasonably consider the comments of the other Party to any
proposed press release or public disclosures. The obligations of the Parties
contained in this Section 21 shall survive the Closing.

22.          Survival. Subject to the limitations contained in this Agreement,
the representations and warranties, releases, waivers, and indemnity agreements
contained in this Agreement will survive any expiration or termination of this
Agreement and will not merge into any deed delivered and accepted upon the
Closing of the transaction herein contemplated. Notwithstanding anything to the
contrary contained in this Agreement, the monetary liability of Seller and
Spartan with respect to any representations, warranties, indemnifications,
obligations, covenants or agreements contained in this Agreement, any document
delivered pursuant to Section 8(a) of this Agreement, and/or any Exhibit or
Schedule to this Agreement shall be limited solely and exclusively to the
monetary liabilities and any applicable limits contained in the Indemnification
Agreement to be executed and delivered by Seller, Buyer, the LLC and Spartan at
Closing.

23.          Miscellaneous.

(a)          The terms, covenants and conditions of this Agreement will be
binding upon and inure to the benefit of the heirs, successors, transferees and
assigns of the Parties.

(b)          This Agreement may be assigned by the Buyer to Buyer's affiliates
without the prior written consent of the Seller, provided that Seller shall have
received written notice of such assignment at or prior to the Closing together
with an executed copy of an assignment and assumption instrument pursuant to
which the Buyer assigns all of its right, title and interest in and to this
Agreement to the assignee (including all rights to the Deposit) and the assignee
assumes and agrees to be bound by all of the obligations of the Buyer under this
Agreement. Buyer shall not be released from any of its obligations under this
Agreement in


-40-

--------------------------------------------------------------------------------


connection with any such assignment. Except as permitted by this Section 23(b),
this Agreement shall not be assigned by Buyer without Seller's written consent,
which consent shall not be unreasonably withheld or delayed.



(c)          This Agreement constitutes the entire Agreement between the Parties
with respect to the subject matter hereof, incorporates all prior agreements
(except for the Confidentiality Agreement between the Parties which shall remain
in effect until the completion of the Closing), and may only be modified by a
subsequent writing duly executed by the Buyer and by Clifford C. Sasfy or David
M. Staples on behalf of Seller.

(d)          Time is expressly made of the essence of each and every provision
of this Agreement.

(e)          This Agreement will be interpreted and construed only by the
contents hereof, and there will be no presumption or standard of construction in
favor of or against either Party.

(f)          This Agreement will be interpreted and construed in accordance
with, and governed by, the laws of Michigan without reference to the conflicts
of laws principles thereof.

(g)          The captions in this Agreement are for convenience only and do not
constitute a part of the provisions hereof.

(h)          If any term or provision of this Agreement or the application of it
to any person, entity or circumstance will to any extent be invalid and
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is
invalid or unenforceable will not be affected thereby, and each term and
provision of this Agreement will be valid and will be enforced to the extent
permitted by law.

(i)          The individuals executing this Agreement represent and warrant that
they have the power and authority to do so, and to bind the entities for which
they are executing this Agreement.

(j)          If the last day of any time period stated herein will fall on a
Saturday, Sunday or federal or state legal holiday, then such time period will
be extended to the next succeeding day which is not a Saturday, Sunday or
federal or state legal holiday.

(k)          The parties recognize that the law firm of Warner Norcross & Judd
LLP ("Seller's Counsel") is representing the Seller and is not representing the
LLC in the transaction contemplated by this Agreement. Buyer has hired
independent legal counsel to represent it in the transaction contemplated by
this Agreement ("Buyer's Counsel"). Seller's Counsel will represent Seller's
interests with


-41-

--------------------------------------------------------------------------------


respect to the LLC, and Buyer's Counsel will represent Buyer's interests with
respect to the LLC.



(l)          This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same original, and the
execution of separate counterparts by Buyer and Seller shall bind Buyer and
Seller as if they had each executed the same counterpart.
































-42-

--------------------------------------------------------------------------------


                    THE SUBMISSION OF THIS AGREEMENT FOR EXAMINATION OR
NEGOTIATION OF THE TRANSACTION DESCRIBED HEREIN DOES NOT CONSTITUTE AN OFFER TO
SELL THE PROPERTY, AND THE EXECUTION OF THIS AGREEMENT BY BUYER DOES NOT
CONSTITUTE A BINDING CONTRACT UNTIL SUCH TIME AS THIS AGREEMENT HAS BEEN
EXECUTED ON BEHALF OF SELLER AND DELIVERED TO BUYER.

                    This Agreement has been executed as of the date first above
written.

WITNESSES:

 

SELLER:

 

 

 

 

 

MARKET DEVELOPMENT CORPORATION,
a Michigan corporation

 

 

 

/s/ Christian E. Meyer

--------------------------------------------------------------------------------

 

By: /s/ Clifford C. Sasfy

--------------------------------------------------------------------------------

Name: Christian E. Meyer

 

 

 

 

     Its: V.P.

--------------------------------------------------------------------------------

/s/ Jill E. Schneider

--------------------------------------------------------------------------------

 

 

Name: Jill E. Schneider

 

 



 

 

BUYER:

 

 

 

WITNESSES

 

NEW PLAN EXCEL REALTY TRUST, INC.,
a Maryland corporation

 

 

 

/s/ Christian E. Meyer

--------------------------------------------------------------------------------

 

By: /s/ Steven Siegel

--------------------------------------------------------------------------------

Name: Christian E. Meyer

 

 

 

 

     Its: EVP

--------------------------------------------------------------------------------

/s/ Jill E. Schneider

--------------------------------------------------------------------------------

 

 

Name: Jill E. Schneider

 

 

The undersigned is executing this Agreement to acknowledge and agree to the
terms hereof applicable to the undersigned.


 

SPARTAN STORES, INC.

 

 

 

 

 

By: /s/ James B. Meyer

--------------------------------------------------------------------------------

 

          Name: James B. Meyer

--------------------------------------------------------------------------------

 

          Title: President and CEO

--------------------------------------------------------------------------------



-43-

--------------------------------------------------------------------------------


EXHIBIT A

 

LEGAL DESCRIPTIONS OF THE LAND

EXHIBIT B

--

CERTIFICATE OF FORMATION

EXHIBIT C

--

LLC AGREEMENT

EXHIBIT D

--

PURCHASE PRICE ALLOCATION

EXHIBIT E

--

TITLE POLICY ALLOCATION

EXHIBIT F

--

FORM OF BILL OF SALE

EXHIBIT G

--

FORM OF TENANT ESTOPPEL CERTIFICATE

EXHIBIT G-1

--

LIST OF TENANTS FROM WHOM ESTOPPEL
                    CERTIFICATES MUST BE OBTAINED

EXHIBIT H

--

FORM OF INDEMNIFICATION AGREEMENT

EXHIBIT I

--

INTENTIONALLY DELETED

EXHIBIT J

--

CONSENT TO THE ASSIGNMENT OF KENTWOOD
                    D&W LEASE

EXHIBIT K

--

FORM OF REA ESTOPPEL CERTIFICATES

EXHIBIT K-1

--

LIST OF PARTIES FROM WHOM REA ESTOPPEL
         CERTIFICATES MUST BE OBTAINED

EXHIBIT L

--

FORM OF ASSIGNMENT OF LLC INTEREST

EXHIBIT M

--

FORM LEASE ASSIGNMENT AND ASSUMPTION

EXHIBIT N

--

FORM OF NOTICE TO TENANTS

EXHIBIT O

--

FORM OF ASSIGNMENT OF WARRANTIES,
                    APPROVALS, TRADE NAMES, PLANS AND
                    PROPERTY FILES

EXHIBIT P

--

FORM OF UPDATE CERTIFICATE

EXHIBIT Q

--

FORM ASSIGNMENT AND ASSUMPTION
                    OF CONTRACTS

EXHIBIT R

--

FORM OF NOTICE TO CONTRACT VENDORS

EXHIBIT S

--

FORM OF NOTICE TO REA PARTIES

EXHIBIT T

--

FORM OF KENTWOOD LEASES FOR SELLER
                    AFFILIATES

 

 

 

SCHEDULE 3(a)(ii)

--

ENDORSEMENTS AND AFFIRMATIVE
                    CONVENANTS TO BE CONTAINED
                    IN TITLE POLICIES

SCHEDULE 10(h)

--

LEASE SCHEDULE

SCHEDULE 10(h)(1)

 

LIST OF TENANT ALLOWANCES AND
                    INDUCEMENTS

SCHEDULE 10(h)(2)

--

AGED RECEIVABLE REPORTS FOR
                    THE PROPERTIES

SCHEDULE 10(i)

--

CONTRACTS

SCHEDULE 10(j)

--

GENERAL LITIGATION

SCHEDULE 10(t)

--

ENVIRONMENTAL MATTERS

SCHEDULE 10(z)

--

ENVIRONMENTAL REPORTS

SCHEDULE 10(gg)

 

LIST OF ASSIGNABLE WARRANTIES AND
                    GUARANTIES


-45-

--------------------------------------------------------------------------------
